Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.491 Filed 10/04/19 Page 1 of 68




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

AARON GANT, et al.,

       Plaintiffs,                         Case: 2:19-cv-12533

v.                                         Honorable Sean F. Cox

FORD MOTOR COMPANY,                        Magistrate Judge David R. Grand

       Defendant.



             DEFENDANT FORD MOTOR COMPANY’S
         MOTION TO DISMISS THE PLAINTIFFS’ COMPLAINT

      Defendant Ford Motor Company moves to dismiss the plaintiffs’ complaint

under Federal Rules of Civil Procedure 8, 9(b), and 12(b)(6). In support, Ford relies

on the attached brief and accompanying exhibits.

      On October 2, 2019, pursuant to E.D. Mich. LR 7.1(a), Ford’s counsel sent

the plaintiffs’ counsel a detailed email outlining the scope of Ford’s motion and

requesting a teleconference to discuss it. On October 2, 2019, pursuant to E.D. Mich.

LR 7.1(a), Ford’s counsel sent the plaintiffs’ counsel a detailed email outlining the

scope of Ford’s motion and requesting a teleconference to discuss it. The plaintiffs’

counsel did not respond until after noon EDT on October 4—Ford’s deadline—to

state that counsel had only just looked at Ford’s email, and that they would “make

every effort” to review Ford’s email in full and respond, but that they would make
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.492 Filed 10/04/19 Page 2 of 68




“no promises.” As of the filing of this motion, the plaintiffs’ counsel had not

responded further to Ford’s counsel’s email or its request for a teleconference. As a

result, despite reasonable efforts, Ford was unable to conduct a conference, and

therefore did not obtain the plaintiffs’ concurrence in Ford’s requested relief.

      WHEREFORE, Ford respectfully requests that the Court grant its motion and

dismiss the plaintiffs’ complaint in its entirety.

                                         Respectfully submitted,

                                         BOWMAN AND BROOKE LLP

                                  BY: /s/ Thomas P. Branigan
                                      THOMAS P. BRANIGAN (P41774)
                                      JODI MUNN SCHEBEL (P55889)
                                      MATTHEW G. BERARD (P77024)
                                      41000 Woodward Avenue, Suite 200 East
                                      Bloomfield Hills, MI 48304-4132
                                      Telephone: 248.205.3300
                                      Facsimile: 248.205.3309
                                      Email: tom.branigan@bowmanandbrooke.com
                                      Email: jodi.schebel@bowmanandbrooke.com
                                      Email: matthew.berard@bowmanandbrooke.com

                                         ROBERT WISE (Admission pending)
                                         BOWMAN AND BROOKE LLP
                                         901 East Byrd Street, Suite 1650
                                         Richmond, VA 23219
                                         Telephone: (804) 649-8200
                                         Facsimile: (804) 649-1762
                                         Email: rob.wise@bowmanandbrooke.com

                                         Attorneys for Defendant Ford Motor Company




                                            2
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.493 Filed 10/04/19 Page 3 of 68




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AARON GANT, et al.,

       Plaintiffs,                    Case: 2:19-cv-12533

v.                                    Honorable Sean F. Cox

FORD MOTOR COMPANY,                   Magistrate Judge David R. Grand

       Defendant.



     BRIEF IN SUPPORT OF FORD MOTOR COMPANY’S MOTION TO
                DISMISS THE PLAINTIFFS’ COMPLAINT
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.494 Filed 10/04/19 Page 4 of 68




                                        TABLE OF CONTENTS
STATEMENT OF ISSUES PRESENTED ................................................ vi
CONTROLLING OR MOST APPROPRIATE AUTHORITY ........... viii
   Introduction .............................................................................................. 1
   Factual Background ................................................................................ 3
       A. In this second complaint by many of the same plaintiffs, 373 Ford Fusion
          purchasers from 43 different states join together in a 439-page complaint.3
       B. These 373 plaintiffs allegedly bought one of several different models of
          Ford Fusion—“a front drive automatic six-speed” equipped with Ford’s
          “6F35 Transmission”—at various times over nearly a decade. ...................3
       C. The plaintiffs allege various warranty and fraud-based claims over
          unidentified vehicle “defects,” including a vague “Transmission Defect.” 4
       D. The plaintiffs allege their vehicles all came with an express warranty—
          but they allege no facts on when any issues arose or when they sought
          repairs, and many bought their vehicles used after the warranty expired. 5
       E. The plaintiffs assert Ford made affirmative misrepresentations—but
          other than pointing to one marketing statement that none of them allege
          they saw or relied on, they provide no facts as to any alleged fraud. ..........6
       F. Attempting to show Ford’s supposed knowledge of a defect, the plaintiffs
          cite various complaints to NHTSA and market actions, including many
          that are patently inapplicable to their vehicles and claims. .........................7
       G. Without providing basic facts to inform what law should apply to their
          claims individually, the plaintiffs assert seven counts against Ford. ........10
   Argument ................................................................................................ 11
   I. The plaintiffs’ complaint is a textbook “shotgun” pleading—
      prolix, confusing, internally contradictory, and overall violative of
      Rule 8. ................................................................................................ 13
            A. The plaintiffs’ “shotgun” approach of pleading each count
               as incorporating every other count and indiscriminately
               relying on every allegation is improper. ............................... 13
            B. The complaint suffers from a host of other improprieties
               and defects, further warranting its dismissal. ..................... 15
       II. Beyond the facial improprieties of the plaintiffs’ prolix and confusing
           complaint, their claims require dismissal for numerous other reasons. ...22
            A. Under applicable Michigan procedural law, most of the
               plaintiffs’ claims require dismissal as outright time-barred.22



                                                           i
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.495 Filed 10/04/19 Page 5 of 68




                i. Many plaintiffs’ express warranty claims are time-
                   barred. ................................................................................ 22
                ii. Scores of plaintiffs’ implied warranty claims are time-
                    barred. ................................................................................ 24
                iii. Many plaintiffs’ fraud-based claims are also time-
                     barred. ................................................................................ 25
           B. The plaintiffs fail to plead facts plausibly supporting any
              tolling. ...................................................................................... 27
           C. In addition to other failings, the plaintiffs’ claims all fail on
              substantive grounds as well. .................................................. 29
                i. The breach of express warranty claim fails for numerous
                   reasons. ............................................................................... 29
                ii. The plaintiffs likewise fail to state an implied warranty
                    claim.................................................................................... 34
                iii. Count III for revocation of acceptance fails because it is
                     neither a stand-alone cause of action, nor is it available
                     even as a remedy against a remote manufacturer. ........ 36
                iv. The MCPA claim fails on numerous grounds. ............... 37
      1. New vehicle purchases are exempt, and there is no actionable transaction
         with respect to used-vehicle purchases. .......................................................37
      2. The MCPA claim further lacks Rule 9(b) particularity. ............................38
      3. Only plaintiffs who actually bought their vehicles in Michigan could even
         theoretically pursue an MCPA claim. ..........................................................39
                v. Count V for “Uniform Commercial Code -
                   Unconscionability” also fails to state a cause of action.. 41
                vi. The fraud-based claims in Count VI likewise fail on
                    many levels. ........................................................................ 43
      1. The plaintiffs fail to state a claim based on any affirmative fraud. ..........43
      2. The plaintiffs’ “silent fraud” theory also fails on numerous levels. ..........47
                vii. The unjust enrichment claim similarly fails for
                    several reasons. .................................................................. 52
  Conclusion .............................................................................................. 56




                                                          ii
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.496 Filed 10/04/19 Page 6 of 68




                                      INDEX OF AUTHORITIES
Federal Cases

Agee v. Alphatec Spine, Inc., No. 1:15-cv-00750-TSB, 2017 WL 5706002
       (S.D. Ohio Mar. 27, 2017) ...................................................................... 13, 21
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................................11
Beck, 273 F. Supp. 3d at 753 ............................................................................ 50, 52
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ....................................................11
Darne v. Ford Motor Co., No 13 C 03594, 2015 WL 9259455 (N.D. Ill.
       Dec. 18, 2015)........................................................................................... 9, 30
Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955 (11th Cir. 2008) ...... 13, 14
Dorr v. Wells Fargo Bank, N.A., No. 13-14526, 2014 WL 1328200 (E.D.
       Mich. Mar. 28, 2014) .....................................................................................44
Downing v. Ford Motor Co., No. 17-10652, 2018 WL 3301210 (E.D. Mich.
       Feb. 5, 2018) ..................................................................................................12
Ducharme v. A & S RV Ctr., Inc., 321 F. Supp. 2d 843 (E.D. Mich. 2004) ....... 1, 35
Fedrick v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190 (N.D. Ga. 2005) ......33
Frank v. Dana Corp., 547 F. 3d 564 (6th Cir. 2008)...............................................12
Gardner v. Quicken Loans, Inc., No. 13-12720, 2013 WL 4533085 (E.D.
       Mich. Aug. 27, 2013).....................................................................................42
Hammoud v. U.S. Attorney, No. 14-14398, 2015 WL 4756582 (E.D. Mich.
       Aug. 12, 2015) ...............................................................................................11
Highsmith v. Chrysler Credit Corp., 150 B.R. 997, 1008 (N.D. Ill. 1993) .............40
Hudson v. Genesee Intermediate Sch. Dist., No. 14-11939, 2015 WL 128030
       (E.D. Mich. Jan. 8, 2015) ............................................................................3, 5
In re Auto. Parts Antitrust Litig., No. 12-MD-02311, 2017 WL 7689654
       (E.D. Mich. May 5, 2017) ...................................................................... 28, 29
In re Ford Motor Co. DPS6 Lit., No. CV1706656ABFFMX, 2019 WL
       3000646 ...................................................................................... 31, 32, 45, 48
In re Ford Motor Co. E-350 Van Lit. (No. II), No. 03–4558, 2010 WL
       2813788 (D.N.J. July 9, 2010).......................................................................55
In re OnStar Contract Litig., No. 2:07-MDL-01867, 2010 WL 3516691
       (E.D. Mich. Aug. 25, 2010) ...........................................................................20
In re Refrigerant Compressors Antitrust Litig., No. 2:09-MD-02042, 2013
       WL 1431756 (E.D. Mich. Apr. 9, 2013) ................................................ 19, 20
Johnson v. Ventra Grp., Inc., 191 F.3d 732 (6th Cir. 1999) ....................................22
MacDonald v. Thomas M. Cooley Law Sch., 724 F.3d 654 (6th Cir. 2013) ...........47
Matanky v. Gen. Motors LLC, 370 F. Supp. 3d 772 (E.D. Mich. 2019) ......... passim



                                                           iii
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.497 Filed 10/04/19 Page 7 of 68




McKee v. Gen. Motors LLC, 376 F. Supp. 3d 751(E.D. Mich. Mar. 25,
      2019) ...................................................................................................... passim
McQueen v. BMW of N. Am., LLC, No. CIV.A. 12-6674 SRC, 2013 WL
      4607353 (D.N.J. Aug. 29, 2013) ...................................................................32
Nicholson v. Jayco, Inc., No. 5:15-CV-2010, 2016 WL 5463215 (N.D. Ohio
      Sept. 29, 2016) ........................................................................................ 39, 44
Perez v. Volkswagen Grp. of Am., Inc., No. 2:12-CV-02289, 2013 WL
      1661434 (W.D. Ark. Apr. 17, 2013) .............................................................42
Pilgrim v. Universal Health Card, LLC, 660 F.3d 943 (6th Cir. 2011) ..................40
Roe v. Ford Motor Co., No. 2:18-cv-12528-LJM-APP, 2019 WL 3564589
      (E.D. Mich. Aug. 6, 2019) ..................................................................... passim
Rosa v. Am. Water Heater Co., 177 F. Supp. 3d 1025 ............................................30
Rosen v. Chrysler Corp., No. 97-CV-60374-AA, 2000 WL 34609135, at *9
      (E.D. Mich. July 18, 2000) ............................................................................40
Rosenbaum v. Toyota Motor Sales, USA, Inc., No. 16-CV-12645, 2016 WL
      9775018 (E.D. Mich. Oct. 21, 2016) .............................................................38
Sautner v. Fleetwood Enters., Inc., No. 05-73252, 2007 WL 1343806, at *8
      (E.D. Mich. May 8, 2007) .............................................................................37
Schechner v. Whirlpool Corp., 237 F. Supp. 3d 601 (E.D. Mich. 2017) ................32
Snyder v. Boston Whaler, Inc., 892 F. Supp. 955 (W.D. Mich. 1994) ....................36
Standard Fire Ins. Co. v. Ford Motor Co., 723 F. 3d 690 (6th Cir. 2013) .............20
Tomas v. Ill. Dept. of Empl. Sec., No. 07 C 4542, 2009 WL 2916840 (N.D.
      Ill. Sept. 2, 2009) .................................................................................... 15, 18
Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771 (7th Cir. 1994) ............13
Walsh v. Ford Motor Co., 588 F. Supp. 1513 (D.D.C.) ................................... 18, 19
Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir.
      2015) ....................................................................................................... 12, 13
Wozniak v. Ford Motor Co., No. 2:17-cv-12794, 2019 WL 108845 (E.D.
      Mich. Jan. 4, 2019) ................................................................................ passim
Zervos, Inc. v. Johnson, No. 12-13121, 2013 WL 4833974 (E.D. Mich. Sept.
      11, 2013) ........................................................................................................53
State Cases

Allen v. Mich. Bell Tel. Co., 18 Mich. App. 632,171 N.W.2d 689 (1969) ..............41
Boyle v. General Motors Corp., 468 Mich. 226, 661 N.W.2d 557, 559
       (2003) ...................................................................................................... 26, 27
Grosse Pointe Law Firm, PC v. Jaguar Land Rover N. Am., LLC, 317 Mich.
       App. 395 N.W.2d 700 (2016) ........................................................................23
Liss v. Lewiston-Richards, Inc., 478 Mich. 203, 732 N.W.2d 514 (2007) ..............38
Mason v. Chrysler Corp., 653 So. 2d 951 (Ala. 1995) ............................................44

                                                            iv
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.498 Filed 10/04/19 Page 8 of 68




Miller v. Gen. Motors, LLC, No. 17-CV-14032, 2018 WL 2740240 (E.D.
      Mich. June 7, 2018) ............................................................................... passim
Miller, 2018 WL 2740240, at *8. ..................................................................... 25, 30
Nw. Acceptance Corp. v. Almont Gravel, Inc., 162 Mich. App. 294, 412
      N.W.2d 719 (1987) ........................................................................................41
Romeo Inv. Ltd. v. Mich. Consol. Gas Co., No. 260320, 2007 WL 1264008, ........26
State Statutes

Mich. Code § 440.2725(3) .......................................................................................24
Mich. Code Ann. § 440.2725 ...................................................................... 24, 25, 27
Mich. Code Ann. § 440.2725(1) ..............................................................................23
Mich. Comp. Laws § 440.2313 ................................................................................22
Mich. Comp. Laws § 445.904(1) .............................................................................37
Mich. Comp. Laws § 445.911 ........................................................................... 25, 40
Mich. Comp. Laws § 600.5827 ......................................................................... 26, 27
Statutes

U.C.C. § 2-275 .........................................................................................................25
U.C.C. § 2-607(3)(a) ................................................................................................36
U.C.C. § 2-608(2) ....................................................................................................37
U.C.C. § 3-302(1) ....................................................................................................41
Rules

Rule 12(e) .................................................................................................................14
Rule 9(b)............................................................................................................ 43, 48




                                                              v
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.499 Filed 10/04/19 Page 9 of 68




                      STATEMENT OF ISSUES PRESENTED
       1.     All Counts –Pleading rules require complaints to be well-organized,
with relevant and factually supported allegations tailored to the elements of the
discrete claims alleged. The complaint here, at 439 pages, conflates claims by 373
plaintiffs regarding their individual purchases of vehicles spanning eight model
years and over the course of 10 years, across dozens of states; with no well-pled facts
supporting where they made their purchases, what the alleged defect is either in
general nor what was wrong with their vehicles in particular, nor when any such
issues arose and what the plaintiffs and Ford did about them; with none of their
claims asserted under the laws applicable to each individual plaintiffs’ claims; and
with each plaintiff relying on all the complaint’s 505 paragraphs of boilerplate and
generic allegations, despite their irrelevance and inapplicability. Should the Court
dismiss the complaint in its entirety under Rules 8 and 12(b)(6)?

       2.     All Counts as to Certain Plaintiffs1 – Under Michigan’s applicable
statutes of limitations, and as to those plaintiffs who could even assert the claims
alleged (which is not clear due to the paucity of facts alleged): (1) the express
warranty claims accrued either upon tender, or upon Ford’s purported failure to
repair or replace the allegedly defective vehicle component, (2) the implied warranty
claim accrued upon tender of delivery, and (3) the fraud-based and unjust enrichment
claims accrued upon original sale. Here, while the plaintiffs fail to provide essential
facts as to their claims, it is clear that: (1) many plaintiffs’ express warranty claims
are barred under any set of facts, (2) many more of the implied warranty claims are
facially time-barred, and (3) the same goes for the fraud-based and unjust enrichment
claims. Meanwhile, the plaintiffs fail to adequately plead any applicable tolling
doctrine. Should the Court dismiss these claims with prejudice as time barred?

       3.     Count I – As for the express warranty claim, the plaintiffs provide no
well-pled facts plausibly supporting the terms of their warranties, their compliance
with those warranties (e.g., presentment to a Ford dealership for repair), and any
breach of those warranties, including failing to allege any facts supporting the
occurrence of a warranted condition that arose within the earlier of the mileage and
time limits. Should the Court dismiss the express warranty claim as to all plaintiffs?



1
    Exhibit 5 is a chart showing those plaintiffs whose claims are facially time barred.

                                            vi
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.500 Filed 10/04/19 Page 10 of 68




       4.     Count II – As for the implied warranty claim, the plaintiffs again
provide no well-pled facts supporting any lack of merchantability, including failing
to identify any actual defect, as well as failing to allege any facts as to timely notice
to Ford. Should the Court dismiss the implied warranty claim as to all plaintiffs?

       5.     Count III – The plaintiffs assert a claim for revocation of acceptance
despite the fact that (1) such is merely a remedy for a breach of warranty as opposed
to an independent cause of action, (2) their underlying warranty claims fail, and (3)
even as a remedy, revocation is unavailable against a remote manufacturer such as
Ford. Should the Court dismiss this claim as well as against all plaintiffs?

       6.    Count IV – As for the MCPA claim, (1) Michigan law exempts new-
vehicle purchases, (2) there is no basis for an MCPA claim against Ford based on a
used-vehicle purchase, (3) the plaintiffs fail to plead the elements with the required
Rule 9(b) particularity, and (4) beyond the preceding flaws, at most, only those few
plaintiffs who actually purchased their vehicles in Michigan could pursue such a
claim. Should the Court dismiss the claim as to all plaintiffs?

      7.     Count V – The fifth count is for “UCC – Unconscionability” even
though, like revocation, this is merely a defense against enforcement of a contract
provision, and even as such, it requires pleading as to both procedural and
substantive unconscionability, while the plaintiffs fail to adequately plead either.
Should the Court dismiss this count as to all plaintiffs as well?

       8.     Count VI – The plaintiffs assert various common-law fraud theories,
albeit under no particular states’ laws, and without providing any well-pled,
particularized facts in support as required under Rule 9(b)—neither as to affirmative
nor as to “silent fraud.” Should the Court dismiss the fraud-based claims in Count
VI as to all plaintiffs?

      9.     Count VII – As for the unjust enrichment claim, which is not pled under
any applicable states’ laws, the plaintiffs nonetheless fail to plead facts plausibly
supporting the elements of this claim even under Michigan law, which law also bars
such a claim where—as here—there is an express contract addressing the subject
matter. Should the Court dismiss this claim as to all plaintiffs?




                                           vii
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.501 Filed 10/04/19 Page 11 of 68




          CONTROLLING OR MOST APPROPRIATE AUTHORITY2

Agee v. Alphatec Spine, Inc., No. 1:15-cv-00750-TSB, 2017 WL 5706002 (S.D.
Ohio Mar. 27, 2017)

Ashcroft v. Iqbal, 556 U.S. 662 (2009)

Beck v. FCA US LLC, 273 F. Supp. 3d 735 (E.D. Mich. 2018)

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)

Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955 (11th Cir. 2008)

In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Lit., No.
CV1706656ABFFMX, 2019 WL 3000646 (C.D. Cal. May 22, 2019)

In re Refrigerant Compressors Antitrust Litig., No. 2:09-MD-02042, 2013 WL
1431756 (E.D. Mich. Apr. 9, 2013)

Matanky v. Gen. Motors LLC, 370 F. Supp. 3d 772 (E.D. Mich. 2019)*

McKee v. Gen. Motors LLC, 376 F. Supp. 3d 751 (E.D. Mich. Mar. 25, 2019)*

Miller v. Gen. Motors, LLC, No. 17-CV-14032, 2018 WL 2740240 (E.D. Mich.
June 7, 2018)*

Roe v. Ford Motor Co., No. 2:18-cv-12528-LJM-APP, 2019 WL 3564589 (E.D.
Mich. Aug. 6, 2019)*

Tomas v. Ill. Dept. of Empl. Sec., No. 07 C 4542, 2009 WL 2916840 (N.D. Ill.
Sept. 2, 2009)

Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771 (7th Cir. 1994)

Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015)

Wozniak v. Ford Motor Co., No. 2:17-cv-12794, 2019 WL 108845 (E.D. Mich.
Jan. 4, 2019)*




2
    Cases appended per the Court’s Practice Guidelines are indicated with an *.

                                          viii
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.502 Filed 10/04/19 Page 12 of 68




                                   Introduction
      This District has long recognized that “it is inevitable that a complex

product”—e.g., an automobile—“will require some service and that fact alone does

not establish a breach of warranty.” Ducharme v. A & S RV Ctr., Inc., 321 F. Supp.

2d 843, 850 (E.D. Mich. 2004). By the same token, the fact that a complex product

may require such service does not support the notion that, if and when it does, there

has been some fraud or actionable nondisclosure. Despite this, these 373 plaintiffs

have sued Ford (the majority for now a second time) alleging in uniform and

boilerplate fashion in this mass action purported breaches of warranty, fraud, and

other claims because their vehicles, which spanned eight model years from 2010 to

2017, were “delivered with serious defects and nonconformities to warranty and

developed other serious defects and nonconformities to warranty, including, but not

limited to, the ‘Transmission Defect.’ ” (E.g., Compl. (ECF No. 1-1) ¶ 5.)

      However, the plaintiffs do not identify any actual “Transmission Defect.”

Instead, they vaguely refer to “various problems, including but not limited to” no

less than thirteen different alleged issues, ranging from “delayed acceleration” to

“difficulty stopping” to “catastrophic failures necessitating replacement”—i.e.,

issues which can be attributable to any number of causes. (Id. ¶ 387.) In addition,

the complaint does not identify which of these thirteen (or more) conditions any of

the plaintiffs’ vehicles allegedly experienced, when and at what mileage, if and when



                                         1
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.503 Filed 10/04/19 Page 13 of 68




they provided notice and sought warranty coverage, what repairs were attempted, or

any other pertinent and necessary facts.

      This complaint falls short of the bar even for warranty-based claims. Making

matters worse, however, the plaintiffs go beyond warranty to assert various fraud-

based claims, which fall even farther short of the heightened particularity such

claims require. And throughout, by improperly joining their claims and “shotgun”

pleading, the complaint presents a muddled and indecipherable mess in which each

plaintiff asserts every allegation despite the patent irrelevance and immateriality to

their claims, and in which each count indiscriminately incorporates every other one.

      Normally, Ford would endeavor to provide the Court with a chart

summarizing the bases for dismissal as to each plaintiff’s claims. However, the

complaint here is so fundamentally deficient on every level—including failing to

identify the facts as to the individual vehicle purchases, the alleged defect(s), when

and how the alleged defect(s) manifested, the particular facts on which each plaintiff

purports to rely (especially for the fraud claims), what claims each asserts, and under

what states’ laws—that it is impossible to catalogue all the bases for dismissal as to

each of these 373 plaintiffs. Even so, it is apparent from what they have pled that

this complaint violates numerous fundamental tenets of proper pleading under both

Rules 8 and 9(b), requiring dismissal of this complaint in its entirety.




                                           2
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.504 Filed 10/04/19 Page 14 of 68




                                Factual Background
A.    In this second complaint by many of the same plaintiffs, 373 Ford Fusion
      purchasers from 43 different states join together in a 439-page complaint.

      This complaint spans 439 pages, with 505 paragraphs (not including

subparagraphs), and includes 373 plaintiffs3 from 43 different states. (Generally

Compl.) This is the second go-around for most of these plaintiffs, however, as 204

of them were plaintiffs in the largely identical mass-action filed in this Court in

February 2019. Kinner v. Ford Motor Co., No. 2:19-cv-10583-SFC-DRG (ECF No.

1).4 That complaint styled itself as “In re: Ford Motor Company Fusion

Transmission Litigation,” yet there is no such multidistrict litigation. Id. at 1.

      Before Ford could respond, the Kinner plaintiffs dismissed, and two months

later refiled the current Gant complaint. Aside from adding 169 plaintiffs and slight

revisions, the Gant complaint is largely identical to the Kinner one—often verbatim.

B.    These 373 plaintiffs allegedly bought one of several different models of
      Ford Fusion—“a front drive automatic six-speed” equipped with Ford’s
      “6F35 Transmission”—at various times over nearly a decade.

      These 373 plaintiffs allege that, between 2009 and 2019, they purchased 2010

to 2017 model-year Ford Fusions. (Compl. ¶¶ 5–379.) The complaint refers to the


3
  Ford counts two plaintiffs suing jointly over one vehicle as one plaintiff. Two
plaintiffs, however, allege they bought two separate vehicles, which Ford likewise
counts as one plaintiff each. (Compl. ¶¶ 167–68, 352–53.)
4
  Hudson v. Genesee Intermediate Sch. Dist., No. 14-11939, 2015 WL 128030, at *2
(E.D. Mich. Jan. 8, 2015) (“Judicial notice is particularly applicable to the court’s
own records of prior litigation closely related to the case before it.”).


                                           3
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.505 Filed 10/04/19 Page 15 of 68




Ford Fusion generically, but in fact, over this time period the Fusion line has

comprised several different models, including but not limited to the Fusion, Fusion

Sport, and Fusion Hybrid. Ex. 1 (2011 Fusion+Hybrid brochure); (also Compl. ¶

428 (quoting from the 2011 brochure)).

      These different Fusion models have different transmissions. As the 204

overlapping Kinner plaintiffs pled, their Fusion vehicles were all “equipped with the

6F35 Transmission,” which they describe as “a front drive automatic six-speed

transmission.” Kinner Compl. at 2 n.2, & ¶ 209. However, the 6F35 transmission is

only in “certain of [Ford’s] 2010 – 2017 ‘Fusion’ model vehicles.” Id. ¶ 208. Fusions

over this period also came with a manual transmission, a hybrid transmission, as

well as a 6F55 transmission in the Fusion Sport. Ex. 1.

      Here, the plaintiffs again allege their vehicles have the “front drive six-speed

transmission”—i.e., the 6F35 automatic transmission. (Compl. ¶ 385.) None allege

owning a manual-transmission, Hybrid, or Sport with their different transmissions.

C.    The plaintiffs allege various warranty and fraud-based claims over
      unidentified vehicle “defects,” including a vague “Transmission Defect.”

      The plaintiffs assert “this lawsuit is a breach of warranty/fraud case based on

defective transmissions.” (Compl. ¶ 1.) They allege their vehicles’ transmissions

were all defective and all “failed to operate as Ford represented,” and even that Ford

“repeatedly lied to consumers as to the reasons for the problems consumers

experienced.” (Id.) Aside from stating each plaintiff’s name, current state and city


                                          4
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.506 Filed 10/04/19 Page 16 of 68




of residence, date of vehicle purchase, model year, and vehicle identification number

(VIN), the one-paragraph allegations for each plaintiff are all identical verbatim.

(E.g., compare Compl. ¶ 5, with id. ¶ 6.)

      None of the plaintiffs identify what specifically is purportedly defective about

their vehicles or, in particular, their transmissions. Nor do the plaintiffs allege which

conditions—from among the alleged array of “various problems” listed (Compl. ¶

387)—their vehicles experienced, nor when any such conditions manifested. Instead,

the plaintiffs allege merely that the “Transmission Defect is inherent in and the same

for each of the Plaintiffs’ vehicles and was present at the time of sale.” (Id. ¶ 388.)

D.    The plaintiffs allege their vehicles all came with an express warranty—
      but they allege no facts on when any issues arose or when they sought
      repairs, and many bought their vehicles used after the warranty expired.

      The plaintiffs all allege their vehicles—regardless of the model year

purchased or when it was purchased—were “backed by a New Vehicle Limited

Warranty” (NVLW). (E.g., id. ¶ 5.) Yet none of them append their NVLW, nor do

they allege the specific terms of those warranties, other than to state they covered

“any repairs needed to correct defects in materials or workmanship of covered

parts,” and that the powertrain coverage—covering the transmission—lasted for the

earlier of “60 months or 60,000 miles.” (Id. ¶ 382.) Nonetheless, the Court may take

notice of the NVLWs, appended as Exhibits 2-1 through 2-8. Hudson, 2015 WL

128030, at *2.



                                            5
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.507 Filed 10/04/19 Page 17 of 68




      None of the plaintiffs allege any facts as to when their vehicles manifested

any issues they attribute to their transmissions, much less that they sought and did

not receive coverage during the warranty period. Instead, each plaintiff identically

alleges having “requested that Ford fix the defective transmission in their Fusion

vehicle, but Ford could not or would not repair it.” (Compl. ¶ 394.)

      Meanwhile, the complaint shows that when they bought them, many

plaintiffs’ vehicles were well outside the five-year/60,000-mile powertrain warranty.

For example, plaintiff Valerie Sevak bought a used 2010 Ford Fusion in February

2018—the powertrain warranty on that vehicle would have expired likely no later

than 2015, and certainly long before she bought it in 2018. (E.g., id. ¶ 366.)

Numerous other plaintiffs’ vehicles are similarly outside of their warranty term,

based solely on the model year and without even considering the mileage

limitations.5 Yet none allege when they experienced any transmission issues.

E.    The plaintiffs assert Ford made affirmative misrepresentations—but
      other than pointing to one marketing statement that none of them allege
      they saw or relied on, they provide no facts as to any alleged fraud.

      In likewise identical fashion, each plaintiff alleges they sustained economic

loss “in reliance on Ford and its agent’s omissions and/or misrepresentations.” (E.g.,


5
 (E.g., id. ¶¶ 6 (2013 model year), 8 (2012 model year).) This list is by no means
exhaustive. Moreover, as the Court likely knows, automobile manufacturers release
model years in the early fall of the prior calendar year. Thus, for example, it is
common that a 2010 model year vehicle would be first purchased and the warranty
period would begin to run in 2009, as with plaintiff Cook. (Id. ¶ 175.)

                                          6
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.508 Filed 10/04/19 Page 18 of 68




Compl. ¶ 5; also ¶ 421 (“Ford misrepresented the qualities of the transmission in

Plaintiffs’ Fusion Vehicles at the time of the sale of the vehicles.”).) Yet none of

them provide any facts as to their purchases, including what they saw, read, heard,

or relied on, with whom they spoke, what was said, when, or any other facts.

      The only representation the plaintiffs cite is a statement from the “2010 &

2011 Ford Fusion Brochure,” which referred to “a ‘smooth-shifting 6-speed

automatic.’ ” (Compl. ¶ 428(a).) No plaintiff alleges to have seen or read this

brochure or relied on this statement, nor do they allege facts as to how, when, or why

those of them who bought, for example, a 2017 Ford Fusion would have been

exposed to or relied on a marketing brochure for a 2010 or 2011 model year vehicle.

Moreover, the plaintiffs do not identify where Ford purportedly should have

published information concerning the alleged defect, nor any facts supporting that

had Ford done so, the plaintiffs would have seen and acted on that information.

F.    Attempting to show Ford’s supposed knowledge of a defect, the plaintiffs
      cite various complaints to NHTSA and market actions, including many
      that are patently inapplicable to their vehicles and claims.

      Presumably attempting to show Ford’s knowledge of the alleged

“Transmission Defect” predating their individual purchases, the plaintiffs cite 121

complaints found on NHTSA’s “Safercar.gov” website. (Compl. ¶ 399.) These

complaints are often entirely vague, providing little to no useful information. (E.g.,

Compl. ¶ 399(t), (uuu).) Meanwhile, across them, and where it is even possible to



                                          7
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.509 Filed 10/04/19 Page 19 of 68




discern any details, the complaints evince a wide array of purported concerns.

(Generally id. ¶ 399(a)–(qqqqq).) In addition, many of the NHTSA complainants’

vehicles were outside of warranty when they allegedly experienced any issues, either

based on the vehicle model year, the mileage, or both. (E.g., id. ¶¶ 399(a) (showing

a 2010 Ford Fusion with an alleged “incident date” of December 2018), 399(jj)

(issue arose at 125,000 miles).)6

      Few of the complaints to NHTSA specifically identify what model of Fusion

vehicle or transmission was involved. However, it is clear that several of them

actually involve a different model Fusion with a different transmission—such as the

Fusion Hybrid, which comes equipped with a continuous variable transmission

labeled as the HF35 (i.e., “H” for Hybrid, as opposed to “6” for 6-speed), not the

6F35 transmission found in the plaintiffs’ vehicles. (E.g., Compl. ¶ 399(jj)

(mentioning service by “certified hybrid mechanics), 399(nnn) (“contact owns a

2013 Ford Fusion Hybrid”)); also Ex. 1. Still other complainants appear to own a

Ford Fusion Sport, with its 6F55 transmission. (Id. ¶ 399(mmmm), 399(ppppp).)

      The plaintiffs also assert Ford’s knowledge of “the Transmission Defect”

based on a “series of Technical Service Bulletins (‘TSBs’).”7 (Compl. ¶ 405.) The

6
  (Also, e.g., id. ¶ 399(hh) (alleged issue at 86,000 miles), (jj) (125,000 miles), (nn)
(99,700 miles), (uu) (80,000 miles, with the vehicle driven another 30,000 miles
after that), (ttt) (81,415 miles), (gggg) (109,227 miles).)
7
  The plaintiffs generically refer to these alerts as “Technical Service Bulletins” or
“TSBs” when, in fact, some were merely Customer Satisfaction Program notices.
Regardless, all the “TSBs” are appended collectively as Exhibits 3-1 through 3-55.

                                           8
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.510 Filed 10/04/19 Page 20 of 68




plaintiffs don’t discuss the “TSBs’” content, except to assert they were issued “in

respect of the Transmission Defects and/or the Fusion Vehicles’ powertrain.” (Id.)

      Many of the so-labeled “TSBs” pertain only to limited model-year ranges—

such as SB 21431, which applied only to the 2010 Ford Fusion—with no facts pled

to support their applicability to any other model years or plaintiffs’ vehicles.8 Ex. 3-

16; also, e.g., Ex. 3-48 (applying to only “[s]ome 2013 Fusion” vehicles). Many

others have nothing to do with the plaintiffs’ vague “Transmission Defect,” such as

SSM 45815, which addressed an issue in which “vehicles equipped with air

conditioning (A/C) may exhibit an A/C system that is inoperative”—an issue none

of the plaintiffs allege experiencing. Ex. 3-28; also, e.g., 3-52 (addressing “an engine

vibration while in park and at idle” only in vehicles “equipped with a 1.5L Gasoline

Turbo Direct Injection”).

      Meanwhile, numerous other cited “TSBs” are, on their face, inapplicable to

the plaintiffs’ vehicles because they pertain to different Fusion models with different

transmissions. For example, TSB 13-5-21 applies only to a limited range of Fusion

Hybrids, and not to the plaintiffs’ vehicles with their 6F35 transmission. Ex. 3-37.

The same goes for many others, such as Customer Satisfaction Program notice


8
  See Darne v. Ford Motor Co., No 13 C 03594, 2015 WL 9259455, at *1 (N.D. Ill.
Dec. 18, 2015) (acknowledging court “may take judicial notice of TSB alerts,”
including for the fact that they are available to the public on the Internet). As Darne
shows, the plaintiffs’ suggestion that the “TSBs” were unavailable to the plaintiffs
or the public in general is inaccurate. (See Compl. at 434 n.2.)

                                           9
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.511 Filed 10/04/19 Page 21 of 68




13B07, which mentions nothing about the transmission—much less, suggests any

defect—and instead merely announces an “improved Hybrid Powertrain Control

Module calibration” to further reduce “fuel consumption” that was available for

certain hybrid-model vehicles. Ex. 3-14; also, e.g., Ex. 3-34. Nonetheless, the

plaintiffs cite TSB 13-5-21, CSP 13B07, and other facially irrelevant notices9 as

among “a continuous series” addressing their undefined “defect” in 6F35-

transmission Fusions. (Compl. ¶ 405).

        Still other “TSBs” pertain to entirely different vehicles, such as TSB 13-6-28,

which on its face applies only to the 2013 Ford C-MAX, Focus, and Escape, and

TSB 15-0121, which applies only to the 2011 to 2015 Ford Fiesta and Focus

“equipped with a DPS6 transmission.” Exs. 3-41 & 3-50. In all, at least half the 55

cited “TSBs” address different issues, transmissions, or vehicles from the plaintiffs’

issues, transmissions, and vehicles. Generally Exs. 3-1 through 3-55.

G.      Without providing basic facts to inform what law should apply to their
        claims individually, the plaintiffs assert seven counts against Ford.

        The 373 plaintiffs each assert the same seven causes of action for: breaches

of express (Count I) and implied warranty (Count II); “Revocation of Acceptance”

(Count III); Michigan Consumer Protection Act (MCPA) (Count IV);

“Unconscionability” (Count V); “Fraud and/or Misrepresentation, including

Fraudulent Concealment” (Count VI); and “Unjust Enrichment” (Count VII).

9
    E.g., Exs. 3-20 (SSM 46098), 3-47 (TSB 14-0106), & 3-35 (TSB 18-2328).

                                          10
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.512 Filed 10/04/19 Page 22 of 68




(Compl. ¶¶ 404–505.) Other than references to Michigan law in Counts II and III,

the plaintiffs do not assert what law should apply to their claims, nor provide

adequate facts to inform that analysis fully. However, from the facts pled—in

particular, the plaintiffs’ citizenship and residency—it appears that the vast majority

of plaintiffs purchased and used their vehicles in states other than Michigan.

                                      Argument

      “Rule 8(a) sets forth the basic federal pleading requirement that a complaint

‘shall contain . . . a short and plain statement of the claim showing that the pleader

is entitled to relief.” Hammoud v. U.S. Attorney, No. 14-14398, 2015 WL 4756582,

at *3 (E.D. Mich. Aug. 12, 2015) (Cox, J.) (adopting report and recommendation).As

this Court has recognized, however, despite “this relatively low threshold, a

complaint must nevertheless contain more than legal labels, conclusions, and a

recitation of the elements of a cause of action; it must also contain ‘enough facts to

state a claim to relief that is plausible on its face.’ ” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 547 (2007)). While a complaint need not contain detailed

factual allegations, its “[f]actual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (citations omitted).

      In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Court expanded on Twombly’s

“two-pronged approach.” Downing v. Ford Motor Co., No. 17-10652, 2018 WL



                                           11
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.513 Filed 10/04/19 Page 23 of 68




3301210, at *4 (E.D. Mich. Feb. 5, 2018), report & recommendation adopted, No.

17-CV-10652, 2018 WL 1417599 (E.D. Mich. Mar. 22, 2018), aff’d, No. 18-1335,

2018 WL 4621955 (6th Cir. Sept. 24, 2018). “First, it must be determined whether

a complaint contains factual allegations, as opposed to legal conclusions,” since

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. “Second, the facts that are pled must show

a ‘plausible’ claim for relief”—a “context-specific” analysis “that requires the

reviewing court to draw on its judicial experience and common sense.” Id.

      Moreover, fraud allegations—whether as a theory of liability or in other

respects (such as for tolling)—require heightened pleading under Rule 9(b).

Accordingly, the plaintiff must “(1) specify the statements that the plaintiff contends

were fraudulent, (2) identify the speaker, (3) state where and when the statements

were made, and (4) explain why the statements were fraudulent.” Frank v. Dana

Corp., 547 F. 3d 564, 570 (6th Cir. 2008). “At a minimum, Plaintiffs must allege the

time, place and contents of the misrepresentations upon which they relied.” Id.

      In addition to these standards, numerous decisions—including in this

circuit—recognize the myriad problems that so-called “shotgun” pleadings and

prolix, muddled complaints present. E.g., Weiland v. Palm Beach County Sheriff’s

Office, 792 F.3d 1313, 1321(11th Cir. 2015); Vicom, Inc. v. Harbridge Merch.




                                          12
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.514 Filed 10/04/19 Page 24 of 68




Servs., Inc., 20 F.3d 771, 775–76 (7th Cir. 1994); Agee v. Alphatec Spine, Inc., No.

1:15-cv-00750-TSB, 2017 WL 5706002 (S.D. Ohio Mar. 27, 2017).

      Here, the 373 plaintiffs’ complaint violates all these basic pleading principles.

At 439 pages, it is undeniably prolix, in addition to pleading in improper “shotgun”

form with each claim incorporating all the rest, and each plaintiff indiscriminately

asserting all the same allegations and claims despite their patent inapplicability. At

the same time, the complaint lacks fundamental facts to support its claims. And

despite its prolixity, it contains none of the particularity required to support alleged

fraud. For numerous reasons, the Court should dismiss this action in its entirety.

I.    The plaintiffs’ complaint is a textbook “shotgun” pleading—prolix,
      confusing, internally contradictory, and overall violative of Rule 8.

      A.     The “shotgun” incorporation of each count and allegation into
             every other count is improper.

      Courts often wrestle with poorly crafted complaints such as this. While they

may take many forms, they commonly go by the name “shotgun pleadings,” whose

unifying characteristic is “that they fail to one degree or another, and in one way or

another, to give the defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Weiland, 792 F.3d at 1321.

      “The unacceptable consequences of shotgun pleading are many.” Davis v.

Coca-Cola Bottling Co. Consol., 516 F.3d 955, 981 (11th Cir. 2008). “First, and

perhaps foremost, shotgun pleading inexorably broadens the scope of discovery,



                                          13
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.515 Filed 10/04/19 Page 25 of 68




much of which may be unnecessary.” Id. Shotgun pleadings also “lessen the time

and resources the court has available to reach and dispose of the cases and litigants

waiting to be heard,” and “wreak havoc on appellate court dockets.” Id. at 982.

Moreover, the “mischief shotgun pleadings causes undermines the public’s respect

for the courts—the ability of the courts to process efficiently, economically, and

fairly the business placed before them.” Id. at 983.

       “The most common type” of shotgun complaint—“by a long shot”—is “a

complaint containing multiple counts where each count adopts the allegations of all

preceding counts, causing each successive count to carry all that came before and

the last count to be a combination of the entire complaint.” Id. The complaint here

falls squarely in this category—in fact, it is worse, as its counts incorporate both all

preceding and subsequent counts. (Compl. ¶¶ 440, 456, 464, 471, 479, 483, 502.)

Thus, not only is the last count a combination of the entire complaint, but each of

the seven counts is a combination of every other count. Moreover, every count

incorporates each and every allegation throughout the complaint.

      The result of the plaintiffs’ shotgun approach is a prolix, confusing, and

muddled complaint, exactly what the pleading rules are intended to prevent. While

the problems with this complaint go far beyond this infraction, it alone is sufficient

grounds to dismiss, or alternatively at a minimum, to compel a more definite

statement under Rule 12(e). Davis, 516 F.3d at 983–84.



                                          14
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.516 Filed 10/04/19 Page 26 of 68




      B.    The complaint suffers from a host of other improprieties and
            defects, further warranting its dismissal.

      The complaint presents numerous other problems—chiefly, its improper

amalgamation of claims by 373 plaintiffs spanning nearly a decade of transactions

across 43 states (possibly more) has rendered it a confusing mess of vague and

conclusory allegations and claims, whereby it is impossible to discern “which

allegations apply to which plaintiffs and to which counts” and makes the complaint

“unanswerable,” warranting its dismissal. See Tomas v. Ill. Dept. of Empl. Sec., No.

07 C 4542, 2009 WL 2916840, at *3 (N.D. Ill. Sept. 2, 2009). For example, in

attempting to support claims of marketing misrepresentations, the plaintiffs allege

that Ford “drafted, produced, and distributed marketing brochures to the public

containing representations about the transmission.” (Compl. ¶ 428.) Yet, despite the

fact that the plaintiffs purport to have purchased Ford Fusions spanning model years

from 2010 to 2017, they only cite one statement from one brochure applicable solely

to the 2010 and 2011 Ford Fusion. (Id. ¶ 428(a).)

      The plaintiffs’ mention of this marketing statement is entirely confusing,

however, for multiple reasons. First, no plaintiff alleges seeing or relying on it.

Second, at most, this statement applies to only two of the eight model years, and

there are no facts supporting that anyone who bought a different model year could

justifiably rely on that statement—even if they had alleged as much, which none do.




                                        15
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.517 Filed 10/04/19 Page 27 of 68




      Similarly, in their attempt to show Ford’s supposed knowledge of a defect

pre-dating their individual vehicle purchases, the plaintiffs cite various complaints

to NHTSA. But those complaints all address varying model years of vehicles, filed

at different times, for different issues—including many having nothing to do with

the plaintiffs’ alleged issues or the six-speed 6F35 automatic transmission. Supra

pp. 7–10. As a result, it is impossible to tell which complaints to NHTSA the

plaintiffs are alleging support Ford’s supposed knowledge pre-dating each of their

individual vehicle purchases.

      This is a critical failing because where, as here, a plaintiff must allege facts

plausibly supporting a manufacturer’s knowledge of a defect pre-dating the

plaintiff’s purchase to support fraud-based causes of action, a paucity of alleged

customer complaints can prove dispositive on initial motions practice. McKee v.

Gen. Motors LLC, 376 F. Supp. 3d 751, 761–62 (E.D. Mich. Mar. 25, 2019). Yet

here, by their amalgamation, these 373 plaintiffs improperly attempt to have each of

their claims rely on customer complaints that could not possibly satisfy the required

showing as to vehicle purchases that took place before those complaints.10 For

example, plaintiff Ernest Hanaway alleges he bought a 2010 Ford Fusion on or about

May 21, 2009. (Compl. ¶ 128.) However, not one of the plaintiffs’ cited NHTSA


10
  Ford does not concede that these complaints satisfy the required pleading of pre-
purchase knowledge, but merely makes the point here that a complaint post-dating
a plaintiff’s purchase, on its face, could never satisfy that requirement.

                                         16
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.518 Filed 10/04/19 Page 28 of 68




complaints was filed prior to his alleged 2009 purchase date. (Id. ¶ 399(a)–(qqqqq).)

In fact, none of the plaintiffs’ cited complaints was filed in 2010, nor were any filed

in 2011, or in 2012. (Id.) How, then, do the complaints to NHTSA support Ford’s

knowledge of an alleged defect with respect to plaintiff Hanaway (or any other

plaintiff who purchased their vehicles from 2009 to 2012)? The answer is, they do

not. See Matanky v. Gen. Motors LLC, 370 F. Supp. 3d 772, 793 (E.D. Mich. 2019)

(recognizing that plaintiffs cannot properly rely on consumer complaints pre-dating

their purchases to show a manufacturer’s alleged knowledge of a defect, especially

when they pertain to different model-year iterations).

      Similarly, all 373 plaintiffs purport to rely also on the “TSBs” to show Ford’s

supposed knowledge of an alleged defect pre-dating the plaintiffs’ purchases.

(Compl. ¶ 405.) Yet most of if not all the “TSBs,” on their face and regardless of

their content, provide no such support for many plaintiffs for the same reason as with

the complaints to NHTSA—they post-date the vehicle purchases. (See id.) For

example, TSB 17-2192 issued on October 12, 2017 (and had nothing to do with any

transmission issues). Ex. 3-54. Putting aside the substantive disconnect, this bulletin

provides no plausible support for knowledge of a defect pre-dating vehicle purchases

that took place before October 12, 2017. Nonetheless, all 373 plaintiffs

indiscriminately rely on TSB 17-2192—and all the other “TSBs”—for their claims.




                                          17
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.519 Filed 10/04/19 Page 29 of 68




      Further complicating matters is that these 373 plaintiffs reside in and likely

purchased their vehicles in 43 different states, possibly more. (Compl. ¶¶ 5–379.) In

some cases, they appear to have purchased their Ford Fusions new, by which it may

be discernable where they purchased them. Many, however, bought their vehicles

used, making it harder if not impossible to determine where and from whom they

bought them. (E.g., id. ¶ 290 (showing plaintiff Hampton buying a 2010 Ford Fusion

in August 2017)); also Roe v. Ford Motor Co., No. 2:18-cv-12528-LJM-APP, 2019

WL 3564589, at *9 (E.D. Mich. Aug. 6, 2019) (recognizing “common-sense dictates

that the car did not sit on a dealer lot for over two years”).

      Moreover, the plaintiffs identify where they currently reside, but not only do

they not say where they bought their vehicles, they do not identify where they

primarily drove their vehicles or experienced any alleged defects. Walsh v. Ford

Motor Co., 588 F. Supp. 1513, 1526 (D.D.C.), am., 592 F. Supp. 1359 (D.D.C.

1984), & am., 612 F. Supp. 983 (D.D.C. 1985) (looking “only to those States where

plaintiffs purchased their vehicles and not to where they reside” for the applicable

law). While it is clear many different states’ laws are in play, the plaintiffs fail to

plead their claims according to applicable law, and they withhold among the most

basic facts for an appropriate choice-of-law analysis. As a result, it is unclear which

plaintiffs are asserting which claims, and under which states’ laws, and on what

bases. Tomas, 2009 WL 2916840, at *3.



                                           18
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.520 Filed 10/04/19 Page 30 of 68




      For example, while they all baldly allege their vehicles were “backed by”

Ford’s NVLW, they ignore that “enforceability and interpretation” of the NVLW—

even where applicable to a particular plaintiff’s vehicle—is governed by the law of

the state of purchase, not merely the plaintiff’s current residence. E.g., Ex. 2-1 at 7.

Similarly, many states require vertical privity for breach of implied warranty under

the UCC, including Alabama, Arizona, California, Connecticut, Florida, Illinois,

Indiana, New York, North Carolina, Ohio, Washington, and Wisconsin, where

collectively 145 plaintiffs currently reside—yet none allege such privity. E.g.,

Walsh, 588 F. Supp. at 527–35 (cataloging states requiring privity on implied

warranty claims)11; also Matanky, 370 F. Supp. 3d at 786–87 (same for Connecticut,

Illinois, and Ohio); McKee, 376 F. Supp. 3d at 759 (same for Florida). In addition,

the plaintiffs assert a generic unjust enrichment claim under no particular state’s law,

despite the fact that “[s]tate law requirements under unjust enrichment law vary

widely.” In re Refrigerant Compressors Antitrust Litig., No. 2:09-MD-02042, 2013

WL 1431756, at *24 (E.D. Mich. Apr. 9, 2013) (Cox. J.)

      As these examples show, the ability of the plaintiffs’ claims to withstand even

initial scrutiny depends on the applicable law, which in turn requires fundamental

facts that the plaintiffs improperly withhold. This applies to all their claims, such as

the Michigan Consumer Protection Act (MCPA) claim that all plaintiffs assert,

11
  As the amended Walsh opinion addresses, New Jersey subsequently removed the
vertical privity requirement. 612 F. Supp. 983.

                                          19
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.521 Filed 10/04/19 Page 31 of 68




despite none of the plaintiffs alleging they purchased their vehicles in Michigan. As

this Court has noted, “there are material differences between the various consumer

protection acts” across the jurisdictions, warranting a choice-of-law analysis under

Michigan law. In re OnStar Contract Litig., No. 2:07-MDL-01867, 2010 WL

3516691, at *12 (E.D. Mich. Aug. 25, 2010). Under Michigan’s choice-of-law

analysis, the state where a plaintiff purchased the vehicle has a strong interest in

having its own consumer protection laws apply to that transaction. Id. Yet it is

unclear from this deficient complaint where and from whom they purchased their

vehicles, and even with a Michigan defendant such as Ford, the choice-of-law

analysis may nonetheless point to another state’s law and preclude a claim under the

MCPA. See Standard Fire Ins. Co. v. Ford Motor Co., 723 F. 3d 690 (6th Cir. 2013)

(affirming that Tennessee law applied to claim against Ford brought in Michigan).

      Moreover, where different states’ laws apply, they require pleading according

to the elements of the claims according to those states’ laws. The plaintiffs should

not be able to shield their claims from such initial scrutiny by withholding patently

relevant and necessary facts as to their claims and by failing to plead their claims

according to the elements of the applicable jurisdictions’ substantive laws. In re

Refrigerant Compressors, 2013 WL 1431756, at *24 (dismissing claims where the

plaintiffs failed to plead them under the applicable states’ laws).

                          *     *      *        *    *     *



                                           20
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.522 Filed 10/04/19 Page 32 of 68




      When “a complaint is so ‘prolix and/or confusing [that it] makes it difficult

for the defendant to file a responsive pleading and makes it difficult for the trial court

to conduct orderly litigation,” the Court should not allow the pleading to stand and

thus plead “by means of obfuscation.” Agee, 2017 WL 5706002, at *2 (dismissing

under Rule 8 a 96-page, 591-paragraph complaint as being overlong and

disorganized). This complaint is undeniably prolix. And its generic, boilerplate, and

shotgun pleading approach makes it impossible to determine which allegations apply

to which plaintiffs, and which plaintiffs assert which claims under which states’

laws, thereby impeding the Court’s ability to conduct orderly litigation, including by

subjecting the claims to initial scrutiny.

      The plaintiffs’ pleading-by-obfuscation method should not be condoned.

Rather, under Rule 8, the Court should dismiss this action in its entirety, or at a

minimum, strike it and compel a more definite statement. And should the Court

permit amendment, it should require the plaintiffs to organize and present their

claims appropriately, including by individually pleading necessary facts, according

to the applicable states’ laws, and by scrutinizing their claims under those laws and

the facts to winnow out those that are patently irrelevant and non-viable.12



12
  Ford reserves the right to move to sever and for other appropriate relief given the
improper joinder of claims by these 373 plaintiffs with different vehicles, from
different states, with different (if any) issues. Ford also reserves the right to raise
additional challenges to the plaintiffs’ claims should the Court grant leave to amend.

                                             21
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.523 Filed 10/04/19 Page 33 of 68




II.   Beyond the facial improprieties of the plaintiffs’ prolix and confusing
      complaint, their claims require dismissal for numerous other reasons.

      A.     Under applicable Michigan procedural law, most of the plaintiffs’
             claims require dismissal as outright time-barred.

      A “federal court whose jurisdiction is based on diversity of citizenship must

apply the conflict of law rules of the forum state.” Johnson v. Ventra Grp., Inc., 191

F.3d 732, 738 (6th Cir. 1999). “Under Michigan’s common law choice of law rule,

statutes of limitation are considered procedural and are governed by the law of the

forum.” Id. at 746. Here, many—and in some cases, all—the applicable statutes of

limitations bar plaintiffs’ claims outright, requiring their dismissal with prejudice.

While far more plaintiffs’ claims are insufficiently pled in terms of their timeliness

and evince that they are very likely time barred, requiring their dismissal as well.

      i.     Many plaintiffs’ express warranty claims are time-barred.

      The plaintiffs allege Ford breached an “express warranty as defined in UCC

sections 20313 and/or 2A-210.” (Compl. ¶ 442.) To the extent they rely on Ford’s

NVLW and its “repair or replace” warranty as a UCC-defined warranty, Michigan

law disagrees. A “repair-or-replace” provision “that does not ‘explicitly state that

[the] plaintiff’s vehicle will be free from defects, but rather states that the

manufacturer will repair or replace any defects that arise during the specified

period,’ does not constitute an ‘express warranty’ within the meaning of the

Michigan UCC, MCL § 440.2313.” Miller v. Gen. Motors, LLC, No. 17-CV-14032,



                                          22
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.524 Filed 10/04/19 Page 34 of 68




2018 WL 2740240, at *4 (E.D. Mich. June 7, 2018) (quoting Grosse Pointe Law

Firm, PC v. Jaguar Land Rover N. Am., LLC, 317 Mich. App. 395, 894 N.W.2d 700

(2016)). Such provisions “are contractual promises under Article 2, but are not

warranties.” Grosse Pointe, 317 Mich. App. at 406, 894 N.W.2d at 706.

      Michigan law thus considers Ford’s NVLW’s promise to repair or replace any

defects in materials or workmanship that arose within the earlier of five years or

60,000 miles from original purchase to be a “contractual promise” subject to the

UCC’s four-year limitations period, which runs from an alleged breach—i.e., the

failure to repair or replace as promised—instead of from tender of delivery. Id. at

405–08, 894 N.W.2d at 705–07 (recognizing that a repair-and-replace provision is

nonetheless a “term of a contract of sale”); also Mich. Code Ann. § 440.2725(1)

(“An action for breach of any contract for sale must be commenced within 4 years

after the cause of action has accrued.”). Thus, at most, the longest a plaintiff could

have to bring a claim for breach of express warranty based on Ford’s NVLW would

be five years from the original purchase plus, assuming a defect manifested and was

not cured on the last day of that five-year period, another four years—in other words,

at most, nine years from original purchase. Here, it is apparent on the face of the

complaint that, even assuming this scenario, sixteen (16) plaintiffs’ express warranty




                                         23
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.525 Filed 10/04/19 Page 35 of 68




claims as listed on Exhibit 5 are time barred, requiring their dismissal with

prejudice.13

      As for the rest, the plaintiffs’ deficient pleading—including failing to state

when any purported breach occurred and when the claim thereby accrued—

precludes proper statute-of-limitations scrutiny and is yet another reason for

dismissal. Miller, 2018 WL 2740240, at *5 (dismissing claim where plaintiffs did

not allege they experienced a failure and presented their vehicles within the warranty

period). Indeed, were the plaintiffs to have pled their claims with sufficient facts as

required, it is likely far more of their express warranty claims would be time-barred.

      To the extent, however, the plaintiffs assert the existence of such a UCC-

defined express warranty (which, other than by referencing the “repair or replace”

provision, they have wholly failed to identify), then such claims are governed by a

four-year limitations period running from tender of delivery—the same as for the

implied warranty as discussed in the following subsection. Mich. Code Ann. §

440.2725; also infra Part II.A.ii. In which case, for the same reasons many plaintiffs’

implied warranty claims are time barred, so too are their express warranty claims.

      ii.      Scores of plaintiffs’ implied warranty claims are time-barred.

      As for Count II for breach of implied warranty of merchantability, (Compl. ¶¶

456–63), under “the Uniform Commercial Code, a buyer only has four years” to file

13
  This is so even with respect to those who were former Kinner plaintiffs and even
accounting for Michigan Code § 440.2725(3).

                                          24
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.526 Filed 10/04/19 Page 36 of 68




suit, which “starts to run at ‘tender of delivery.’ ” Roe, 2019 WL 3564589, at *13

(citing UCC § 2-275); also Mich. Code Ann. § 440.2725. “And once started, the

four-year timer runs even if the buyer does not know of the breach of warranty.” Id.

Moreover, as with the written warranty, the implied warranty runs from the original

purchase or in-service date. Miller, 2018 WL 2740240, at *8.

      Here, “tender of delivery was when Ford sold Plaintiffs’ vehicles to one of its

dealers or, at latest, when Plaintiffs’ vehicles were purchased from the dealer.” Roe,

2019 WL 3564589, at *13 (citing cases). As a result, dozens and dozens of plaintiffs’

implied warranty claims are outright time-barred, which is discernable even on the

deficient and minimal facts pled—for example, plaintiffs Hall and Duncan, who

bought their 2010 Fusion “[o]n or about June 1, 2017.” (Compl. ¶ 88); also Miller,

2018 WL 2740240, at *9 (“because the Limited Warranty expired before Plaintiff

Miller purchased her vehicle, her claim for breach of the implied warranty of

merchantability fails”). The Court should therefore dismiss with prejudice the

implied warranty claims as listed in Exhibit 5.

      iii.   Many plaintiffs’ fraud-based claims are also time-barred.

      Under Michigan law, Counts IV, VI, and VII—asserting claims under the

MCPA, for common-law fraud, and for unjust enrichment—are all subject to six-

year statutes of limitations. Mich. Comp. Laws § 445.911 (providing limitations

period under the MCPA); id. § 600.5813 (providing a catch-all six-year limitations



                                         25
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.527 Filed 10/04/19 Page 37 of 68




period); Romeo Inv. Ltd. v. Mich. Consol. Gas Co., No. 260320, 2007 WL 1264008,

at *8 (Mich. Ct. App. May 1, 2007) (same for unjust enrichment claim).

      The latest point at which the statutes would have started to run on the MCPA

claims was when the vehicles were first offered for sale, since the alleged MCPA

violations all stem from alleged misrepresentations and nondisclosures in the course

of offering the vehicles for sale. (See Compl. ¶ 474(a)–(k).); also Mich. Comp. Laws

§ 445.911 (“An action under this section shall not be brought more than 6 years after

the occurrence of the method, act, or practice which is the subject of the action . . .

.”). Indeed, the plaintiffs allege no facts to support that their claims would have

accrued at any later date. Thus, the Court should dismiss with prejudice the MCPA

claims by those plaintiffs whose actions are time-barred, as listed in Exhibit 5.

      The same goes for common-law fraud in Count VI, for which the limitations

period “begins to run from the time the fraud is perpetrated,” Boyle v. General

Motors Corp., 468 Mich. 226, 230, 661 N.W.2d 557, 559 (2003), “regardless of the

time when damage results,” Mich. Comp. Laws § 600.5827. Here, that accrual date

would be the same as with the MCPA—when the vehicles were first offered for sale.

The unjust enrichment claim, like the others, could not possibly be pursued by those

plaintiffs who bought their vehicles used. See infra Part II.C.vii. While for new-

vehicle plaintiffs, the limitations period would likewise run from the date of original




                                          26
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.528 Filed 10/04/19 Page 38 of 68




purchase. Thus, both Counts VI and VII are likewise time-barred with respect to

those plaintiffs who did not timely bring their actions, as shown in Exhibit 5.



       B.     The plaintiffs fail to plead facts plausibly supporting any tolling.

       Recognizing the time-barred nature of their claims, the plaintiffs baldly assert

that all statutes of limitations for all claims by all plaintiffs are tolled by the discovery

rule and fraudulent concealment. (Compl. ¶¶ 421–39.) Neither saves their claims.

       First, the plaintiffs fail to plead either of these purported tolling doctrines

adequately, including by identifying to which claims their tolling theories

purportedly apply. For example, they indiscriminately assert the discovery rule, but

Michigan law squarely rejects its application in most, if not all, instances. Boyle, 468

Mich. at 230, 661 N.W.2d at 559 (recognizing that the discovery rule has been

“rejected” in fraud-based actions); Mich. Comp. Laws § 600.5827 (providing that,

in general, a claim “accrues at the time the wrong upon which the claim is based was

done regardless of the time when damage results”); id. § 440.2725 (establishing that

warranty claims accrue upon tender of delivery, “regardless of the aggrieved party’s

lack of knowledge of the breach”). Thus, the plaintiffs failed to show how their bald

and factually unsupported assertion that they “did not discover the operative facts

that are the basis of their claims” is legally irrelevant. (See Compl. ¶ 435.)




                                             27
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.529 Filed 10/04/19 Page 39 of 68




      Second, the plaintiffs’ bald assertion of purported delayed discovery is

entirely unsupported. For example, to the extent they assert Ford failed to honor its

“repair or replace” promise, (id. ¶ 432), there is no factual basis to support how or

why the discovery of that failure was delayed—if Ford did not honor its warranty,

the plaintiffs would have known that when it happened. Similarly, they assert Ford

made “factual representations about the transmission,” but that “Plaintiffs’ Fusion

vehicles as delivered to Plaintiffs were extremely unresponsive and were not

‘smooth-shifting,’ as Plaintiffs’ drive [sic] was repeatedly interrupted by jerky shifts

and dangerous hesitations.” (Id. ¶¶ 428–29.) Again, they would have discovered this

when they first drove their vehicles (i.e., when “delivered”). They plead nothing to

support any other inference.

      Third, fraudulent concealment tolling is equally unavailing, as it requires

pleading—with Rule 9(b) particularity—three elements: “(1) wrongful concealment

of their actions by the defendants; (2) failure of the plaintiff to discover the operative

facts that are the basis of his cause of action within the limitations period; and (3)

plaintiff’s due diligence until discovery of the facts.” In re Auto. Parts Antitrust

Litig., No. 12-MD-02311, 2017 WL 7689654, at *4 (E.D. Mich. May 5, 2017). In

short, it requires “affirmative acts . . . designed to prevent subsequent discovery,”

while “[m]ere silence is insufficient.” Miller, 2018 WL 2740240, at *9.




                                           28
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.530 Filed 10/04/19 Page 40 of 68




      The plaintiffs wholly fail to plead sufficient facts as to any of the three

elements, much less to a Rule 9(b) standard. There are no well-pled facts of any

affirmative acts of concealment by Ford. Instead, the plaintiffs rely on the same

alleged misrepresentations and nondisclosures from when they purchased their

vehicles, (Compl. ¶¶ 428–34), which is insufficient. See Matanky, 370 F. Supp. 3d

at 802. Where they do assert any subsequent affirmative acts, they do so in only the

baldest and most conclusory fashion, with no supporting facts. (E.g., id. ¶¶ 430, 438.)

And while a “mere allegation of due diligence without asserting what steps were

taken is insufficient,” In re Auto. Parts, 2017 WL 7689654, at *4, the plaintiffs don’t

even allege due diligence. Instead, they assert “[n]o amount of diligence by Plaintiffs

could have led to the discovery” of their claims. (Compl. ¶ 436.) Yet they contradict

this bald assertion by citing publicly available complaints to NHTSA and “TSBs.”

      Moreover, “for Ford to have fraudulently concealed the [Transmission

Defect], it would have to at least have known that” they were defective. Roe, 2019

WL 3564589, at *14. As addressed below, infra Part II.C.i, the plaintiffs fail to plead

facts plausibly supporting either a defect or Ford’s alleged knowledge thereof. In

sum, on every level, the plaintiffs’ bald tolling assertions fail.

      C.     In addition to other failings, the plaintiffs’ claims all fail on
             substantive grounds as well.

      i.     The breach of express warranty claim fails for numerous reasons.




                                           29
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.531 Filed 10/04/19 Page 41 of 68




      In boilerplate fashion typical of the entire complaint, the plaintiffs all allege

that their vehicle purchases or leases were “accompanied by an express warranty,”

which they do not append or cite. (Compl. ¶ 442.) Nonetheless, by referencing and

relying on it, they incorporate Ford’s New Vehicle Limited Warranty (NVLW) for

each model year at issue (2010 through 2017), of which the Court can and should

take judicial notice. Rosa v. Am. Water Heater Co., 177 F. Supp. 3d 1025, 1038

(noting the court could take judicial notice of a product warranty referred to

throughout the complaint). However, Ford’s NVLW would not apply to used

vehicles purchased outside the warranty period—i.e., beyond five years or 60,000

miles from original purchase. Miller, 2018 WL 2740240, at *8 (dismissing claim

where the limited warranty expired in 2013, and plaintiff bought the vehicle in 2014).

      Here, numerous plaintiffs appear to have purchased their vehicles used, and

likely beyond the expiration of the NVLW’s powertrain warranty period based

purely on the model year and date of purchase, such as plaintiff Sevak who bought

her 2010 Ford Fusion in February 22, 2018, long after the NVLW expired. (Compl.

¶ 366.) The complaint contains numerous similar examples. (E.g., Compl. ¶¶ 10, 44,

73, 82, 88, 102, 163, 225, 290, 303, 320, 328, 355, 378.) Many more plaintiffs likely

purchased their vehicles beyond the NVLW’s mileage expiration as well, but they

fail to allege facts showing their vehicles were within or outside NVLW coverage.

Darne, 2017 WL 3836586, at *6 (requiring facts like the mileage to support that “the



                                         30
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.532 Filed 10/04/19 Page 42 of 68




alleged issues fell within the covered period”). Instead, they plead in only bald,

conclusory, and facially implausible fashion that each of their vehicles was “backed

by a New Vehicle Limited Warranty,” when that is demonstrably incorrect. Even as

to those plaintiffs who purchased their vehicles used while the NVLW was still in

effect (which is largely impossible to discern from the complaint), the express

warranty claims fail for numerous reasons.

      First, establishing a breach of the NVLW first requires the plaintiffs to allege

facts plausibly supporting an actual defect, which they have not done. Instead, they

merely “describe a laundry list of ways in which their vehicles’ performance is

subpar,” and then conclusorily “tie all of these problems to a ‘defect’ in the [6F35]

transmission.” In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Lit.,

No. CV1706656ABFFMX, 2019 WL 3000646, at *7 (C.D. Cal. May 22, 2019). As

the In re Ford Motor Co. court concluded, this is entirely deficient. Indeed, in

striking similarity, the complaint in that litigation defined “the ‘Transmission

Defect’ as follows: the DPS6 transmission ‘is defective in design and/or manufacture

in that, among other problems, the transmission consistently slips, bucks, kicks,

jerks, harshly engages, has premature internal wear, sudden acceleration, delay in

downshifts, delayed acceleration, difficulty stopping the vehicle, and, eventually,

premature transmission failure.’ ” Id. This is virtually identical to how the plaintiffs

here describe “the Transmission Defect.” (Compl. ¶ 387.) Yet as In re Ford Motor



                                          31
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.533 Filed 10/04/19 Page 43 of 68




Co. observed, this “merely describes performance problems with the vehicle and

does not amount to identifying the defect . . . . It is therefore insufficient.” Id.; see

also McQueen v. BMW of N. Am., LLC, No. CIV.A. 12-6674 SRC, 2013 WL

4607353, at *7 (D.N.J. Aug. 29, 2013) (dismissing claim where plaintiff provided

only “a conclusory allegation that the transmission system is defective”).

       Second, by not alleging facts as to an actual defect, the plaintiffs necessarily

fail to allege facts plausibly supporting any breach. As noted above, the NVLW

covers only defects in materials and workmanship, which does not apply to alleged

design defects. Schechner v. Whirlpool Corp., 237 F. Supp. 3d 601, 614 (E.D. Mich.

2017). Thus, to the extent the plaintiffs assert a design defect, the NVLW does not

cover that. This District has stated that “if ‘sufficient facts are alleged to assert both’

a design and a manufacturing defect, ‘then dismissal at the pleading stage is

premature.’ ” Id. But here, the plaintiffs fail to allege any facts as to the actual alleged

defect, much less sufficient facts to support that it is manufacturing defect as

opposed to a design defect for any one of their 373 vehicles.

       Third, even were an NVLW to apply as to any of their vehicles, the plaintiffs

uniformly fail to allege facts plausibly supporting that they complied with its terms.

As this District has noted in addressing the same NVLW terms, Ford promised “to

‘repair, replace, or adjust all parts on [a] vehicle that malfunction or fail during

normal use during the applicable coverage period’ if the vehicle ‘is properly operated



                                            32
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.534 Filed 10/04/19 Page 44 of 68




and maintained’ and ‘was taken to a Ford dealership for a warranted repair during

the warranty period.’ ” Wozniak v. Ford Motor Co., No. 2:17-cv-12794, 2019 WL

108845, at *2 (E.D. Mich. Jan. 4, 2019); also e.g., Ex. 2-1 at 8–9. In Wozniak, the

court found that the plaintiffs there “failed to adequately plead a breach because they

ha[d] not pleaded that the named Plaintiff presented their vehicles to a Ford

dealership before the earlier of” the NVLW’s mileage or time limits. Id. The court

concluded: “Because the warranty expires upon the earlier of the time or mileage

limits, Plaintiffs must allege both the timeline between the start of the warranty

period and the sought-after repairs and the mileage on their vehicles at the time of

presentment.” Id.; also Roe, 2019 WL 3564589, at *9.

      Here, the plaintiffs allege no facts as to the timeline for their alleged warranty

claims.14 They allege no well-pled facts supporting that they presented their vehicles

to Ford, nor that Ford refused or failed to repair their vehicles, while their vehicles

were in warranty. See, e.g., Fedrick v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d

1190, 1198 (N.D. Ga. 2005) (“It is the refusal to remedy within a reasonable time,

or a lack of success in the attempts to remedy which would constitute a breach of

warranty.”). Instead, they allege only in the most boilerplate manner that they all

supposedly “have provided Ford with sufficient opportunities to repair or replace


14
  Even those vehicles purchased more recently and within the past five years may
nonetheless be outside of warranty coverage based on the mileage limit.


                                          33
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.535 Filed 10/04/19 Page 45 of 68




their vehicles.” (Compl. ¶ 446.)15 This lone boilerplate assertion is patently deficient

as to these 373 plaintiffs. It is also facially implausible in light of the numerous

examples of plaintiffs who did not even purchase their vehicles until after the NVLW

would have expired based on the time period alone. (E.g., Compl. ¶¶ 355, 366.) It is

further implausible in light of the cited complaints to NHTSA, many of which show

alleged transmission issues arising only after—in some instances, long after—five

years, 60,000 miles, or both. (E.g., Compl. ¶ 399(e) (2010 Fusion with transmission

incident in March 2018), (jj) (same at 125,000 miles).)

      Fourth, the plaintiffs seek numerous forms of damages with no facts pled to

support that they would be entitled to recover such damages under the NVLW’s

terms. (Compl. at 427.) For example, they seek attorney’s fees, which are not

recoverable on a contract claim unless the contract provides for them, and the

NVLW does not. The plaintiffs further ignore the NVLW’s express limitations,

which, for example, preclude recovery of a “refund of the purchase or lease price,”

“[i]ncidental, consequential and actual damages,” and other forms of relief sought.

(Compl. at 427.) Thus, for numerous reasons, the express warranty claim fails.

      ii.    The plaintiffs likewise fail to state an implied warranty claim.




15
   Should the plaintiffs argue, as in Wozniak, that the limited warranty failed of its
essential purpose, (Compl. ¶ 449), the Court should dispense with that argument as
in Wozniak under virtually identical circumstances. 2019 WL 108845, at *2–3.

                                          34
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.536 Filed 10/04/19 Page 46 of 68




      As with their express warranty claim, the implied warranty claim primarily

fails because the plaintiffs plead no facts plausibly supporting that any of their

vehicles are defective or otherwise unmerchantable. Instead, they plead only (1)

identical boilerplate, and (2) legal conclusions. (Compl. ¶¶ 5–379, 456–63.) Yet, a

mere conclusory assertion that products “did not comply with the statutory definition

of ‘merchantable goods’ adds no substance” to implied warranty claims such as these

that “contain[] no factual allegations.” Miller, 2018 WL 2740240, at *9.

      Moreover, even assuming the plaintiffs’ vehicles required repairs at some

point—a proposition for which they provide no well-pled facts—“it is inevitable that

a complex product [such as an automobile and its transmission] will require some

service and that fact alone does not establish a breach of warranty.” Ducharme, 321

F. Supp. 2d at 850. Here, it is facially implausible that, for example, plaintiff Hall’s

2010 Ford Fusion that she bought used in June 2017 after seven (or more) years of

service was not merchantable. (Compl. ¶ 88.) Scores of similar examples are found

across both the plaintiffs and their cited complaints to NHTSA. (E.g., id. ¶¶ 163,

225, 290, 366, 399(e) & (jj).) While these are among the more egregious examples,

the reality is no plaintiff provides any well pled facts plausibly supporting

unmerchantability, including what actually was defective about their vehicles, and

how, when, and at what mileage they experienced any issues.




                                          35
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.537 Filed 10/04/19 Page 47 of 68




      In addition, a UCC implied warranty claim requires that when, as here, tender

has been accepted, “the buyer must within a reasonable time after he discovers or

should have discovered any breach notify the seller of breach or be barred from any

remedy.” U.C.C. § 2-607(3)(a). None of the plaintiffs allege they provided notice.

      iii.   Count III for revocation of acceptance fails because it is neither a
             stand-alone cause of action, nor is it available even as a remedy
             against a remote manufacturer.

      Count III primarily fails because revocation of acceptance is a remedy for

breach of warranty, and not properly an independent cause of action. Indeed, a

buyer’s ability to seek revocation, even as a remedy, rises or falls with the underlying

warranty claim. See Snyder v. Boston Whaler, Inc., 892 F. Supp. 955, 959 (W.D.

Mich. 1994). Where the buyer fails to state a claim for breach of warranty, the buyer

likewise cannot pursue revocation as a remedy. Id. That is the case here. The

plaintiffs seek revocation based solely on the alleged “breaches of express and

implied warranties.” (Compl. ¶ 468.) Since those counts fail, so, too, does Count III.

      Even as a form of relief, revocation of acceptance requires well-pled facts

plausibly supporting entitlement to it. Here, the plaintiffs offer no such facts, only

conclusory allegations. For example, UCC section 2-608 requires that revocation of

acceptance “must occur within a reasonable time after the buyer discovers or should

have discovered the ground for it and before any substantial change in condition of

the goods which is not caused by their own defects. It is not effective until the buyer



                                          36
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.538 Filed 10/04/19 Page 48 of 68




notifies the seller of it.” U.C.C. § 2-608(2). The plaintiffs allege no facts showing

timely revocation, much less before a substantial change in their vehicles. To the

contrary, the meager facts alleged show scores of the plaintiffs purchasing their

vehicles (often used) many years ago and driving them likely tens if not hundreds of

thousands of miles. (E.g., Compl. ¶ 128 (showing purchase in May 2009.)

      Count III also fails because, even as a remedy, revocation is not available

against a remote manufacturer like Ford. Sautner v. Fleetwood Enters., Inc., No. 05-

73252, 2007 WL 1343806 (E.D. Mich. May 8, 2007) (“The weight of authority

under Michigan law opposes remote revocation.”). Moreover, none of the plaintiffs

who purchased their vehicles used would be entitled to revocation.

      iv.    The MCPA claim fails on numerous grounds.

      Count IV asserts an MCPA claim, even though the overwhelming majority of

the plaintiffs reside in other states and do not say where they purchased their

vehicles. Beyond this, the MCPA claims fail for numerous reasons.

      1.     New vehicle purchases are exempt, and there is no actionable
             transaction with respect to used-vehicle purchases.

      The MCPA does not apply to a “transaction or conduct specifically authorized

under laws administered by a regulatory board or officer acting under statutory

authority of this state or the United States.” Mich. Comp. Laws § 445.904(1). The

Michigan Supreme Court construes this exemption broadly, finding that “the

relevant inquiry is whether the general transaction is specifically authorized by law,

                                         37
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.539 Filed 10/04/19 Page 49 of 68




regardless of whether the specific misconduct alleged is prohibited.” Liss v.

Lewiston-Richards, Inc., 478 Mich. 203, 210, 732 N.W.2d 514 (2007) (citation and

internal quotation marks omitted).

      Under similar facts, courts have concluded that sales of new vehicles by

licensed dealers are “specifically authorized and regulated by law” and thus “exempt

from the MCPA.” Matanky, 370 F. Supp. 3d at 799–800; also Rosenbaum v. Toyota

Motor Sales, USA, Inc., No. 16-CV-12645, 2016 WL 9775018, at *3 (E.D. Mich.

Oct. 21, 2016) (same). Accordingly, those plaintiffs who bought new vehicles cannot

pursue claims under the MCPA. Nor, however, can those who bought their vehicles

used, and thus had no transaction—even indirect—with Ford. In other words, either

way, the MCPA claim fails.

      2.     The MCPA claim further lacks Rule 9(b) particularity.

      Where, as here, plaintiffs assert consumer protection claims alleging that a

defendant engaged in “deceptive and unfair business practices by intentionally and

knowingly misrepresenting” a product’s capabilities and failing to disclose an

alleged defect, such “claims sound in fraud,” and “must meet Rule 9(b)’s heightened

pleading standard.” Matanky, 370 F. Supp. 3d at 797. Here, the plaintiffs fall well

short of pleading an MCPA violation with the requisite particularity. Instead, they

offer only a laundry list of boilerplate legal conclusions, with no actual facts.




                                          38
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.540 Filed 10/04/19 Page 50 of 68




      For example, they allege Ford represented that the “Plaintiffs’ vehicles’

transmissions were of a particular standard or quality when they were not.” (Compl.

¶ 474(b).) Yet nowhere do they identify any particular statement, much less who

supposedly made it, to whom, when, or how. To the extent they rely on the lone

statement in the 2010/2011 marketing brochure about a “smooth-shifting”

transmission, that statement is wholly insufficient for numerous reasons, including

that no plaintiff alleges having seen or relied on it, the statement does not even

pertain to the vast majority of the vehicles, and regardless, it is nonactionable

puffery. E.g., Nicholson v. Jayco, Inc., No. 5:15-CV-2010, 2016 WL 5463215, at

*19 (N.D. Ohio Sept. 29, 2016) (“quietest riding, best handling coach on the market”

was subjective opinion and nonactionable puffery).

      The generic, meaningless, boilerplate nature of the plaintiffs’ MCPA

allegations is perhaps best exemplified by their assertion that Ford attempted “to

disclaim” the “implied warranty of merchantability.” (Compl. ¶ 474(h).) Nowhere

in Ford’s NVLWs is there any attempt to disclaim the implied warranty of

merchantability—certainly, the plaintiffs do not point to any such attempt. Rather,

this is merely another example of their providing only unsupported boilerplate

assertions and legal conclusions, far short of the required particularity.

      3.     Only plaintiffs who actually bought their vehicles in Michigan
             could even theoretically pursue an MCPA claim.




                                          39
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.541 Filed 10/04/19 Page 51 of 68




      Where plaintiffs do not reside in Michigan and did not buy their vehicles in

Michigan, “the MCPA does not apply.” Highsmith v. Chrysler Credit Corp., 150

B.R. 997, 1008 (N.D. Ill. 1993), aff’d in part, rev’d in part, 18 F.3d 434 (7th Cir.

1994). Indeed, this is consistent with the Sixth’s Circuit recognition under Ohio’s

similar choice-of-law analysis that “the consumer-protection laws of” individual

plaintiffs and putative class members’ states would “govern their claims” because

“the State with the strongest interest in regulating such conduct is the State where

the consumers—the residents protected by its consumer-protection laws—are

harmed by it.” Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 946–47 (6th

Cir. 2011). Michigan has little interest in having its law applied to purchases by non-

residents, as evidenced by the statute’s restriction of putative MCPA class members

only to those “residing or injured in this state.” Mich. Comp. Laws § 445.911(3);

also Rosen v. Chrysler Corp., No. 97-CV-60374-AA, 2000 WL 34609135, at *9

(E.D. Mich. July 18, 2000) (recognizing “the state where the consumer is located”

as having “the greatest interest in vitiating its own laws to protect its citizens”).

      Here, only 19 of the 373 plaintiffs even currently reside in Michigan. (Compl.

¶¶ 12, 14, 53, 82, 89, 107, 110, 115, 129, 149, 202, 220, 264, 278, 290, 346, 349,

350, 378.) Of those, 13 (at least) appear to have bought their vehicles used, with no

facts of where they bought them nor where they then resided. In short, even as to




                                           40
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.542 Filed 10/04/19 Page 52 of 68




those who currently reside in Michigan, none of the plaintiffs adequately plead facts

plausibly supporting that the MCPA could or should apply to their vehicle purchases.

      v.     Count V for “Uniform Commercial Code - Unconscionability” also
             fails to state a cause of action.

      Count V for “Unconscionability” fails for numerous reasons. (Id. ¶¶ 479–82.)

      First, unconscionability under UCC section 2-302 is not properly a cause of

action. Rather, it is a possible defense against the enforcement of a contract or

provision thereof. See U.C.C. § 3-302(1).

      Second, even as an attempted challenge to Ford’s contractual limitations, the

plaintiffs fail to assert unconscionability properly. While they baldly ask to the Court

to “strike any contractual limitations on Plaintiffs’ remedies as unconscionable,” the

plaintiffs do not actually identify any specific limitations or contractual provisions

they want stricken. (Compl. at 433.) This is wholly inadequate.

      Even as a defense, unconscionability must be adequately alleged as to both

procedure and substance. Nw. Acceptance Corp. v. Almont Gravel, Inc., 162 Mich.

App. 294, 302, 412 N.W.2d 719 (1987). Procedural unconscionability is where the

weaker party had no realistic alternative to acceptance of the term. Allen v. Mich.

Bell Tel. Co., 18 Mich. App. 632, 637, 171 N.W.2d 689 (1969). If, however, under

a fair appraisal of the circumstances, the weaker party was free to accept or reject

the term, there was no procedural unconscionability. Id. Here, the plaintiffs do not

plead procedural unconscionability. Even if they had, and even if they “had no ability


                                          41
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.543 Filed 10/04/19 Page 53 of 68




to haggle with their Ford dealer”—or with a third-party seller in the case of used-

vehicle purchases—“for a warranty tailored to their specific needs,” the plaintiffs

nonetheless “still had meaningful choices. General Motors, Toyota, and Kia, to name

a few.” Roe, 2019 WL 3564589, at *10.

      Moreover, plaintiffs who purchased their vehicles used after the NVLW

expired have “no standing” to assert unconscionability of the NVLW and are “not

in a position to hypothesize about the circumstances surrounding the negotiation and

execution of the original contracts of sale.” Perez v. Volkswagen Grp. of Am., Inc.,

No. 2:12-CV-02289, 2013 WL 1661434, at *5 (W.D. Ark. Apr. 17, 2013).

      Substantive unconscionability, meanwhile, requires that the challenged

contract term be “substantively unreasonable,” so much so that “the inequity of the

term is so extreme as to shock the conscience.” Gardner v. Quicken Loans, Inc., No.

13-12720, 2013 WL 4533085, at *5 (E.D. Mich. Aug. 27, 2013), aff’d, 567 F. App’x

362 (6th Cir. 2014). Again, the plaintiffs do not identify in what way Ford’s warranty

is so substantively unreasonable as to shock the conscience. To the contrary, courts

recognize there “is nothing facially unconscionable about a five-year/60,000 mile

warranty in the auto industry.” Roe, 2019 WL 3564589, at *10.

      Third, the plaintiffs’ unconscionability count further fails because, while they

assert Ford had “superior knowledge concerning the above described Transmission

Defect,” (Compl. ¶ 480), they have “not pled factual content” permitting such a



                                         42
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.544 Filed 10/04/19 Page 54 of 68




reasonable inference as to this bald conclusion. Roe, 2019 WL 3564589 at *10. “It

follows that Plaintiffs have not pled the type of information asymmetry necessary to

establish unconscionability.” Id. In short, this count fails on every level.

      vi.    The fraud-based claims in Count VI likewise fail on many levels.

      Count VI for “Fraud and/or Misrepresentation, including Fraudulent

Concealment” is based not on any particular state or states’ laws. And while

unclearly presented, this fraud-based claim appears to be based on two theories:

affirmative representation, and nondisclosure or active concealment. The plaintiffs’

failure to plead essential facts concerning their vehicle purchases precludes a choice-

of-law analysis, improperly frustrating full scrutiny of this claim. Regardless, it is

clear that under Michigan law, at least,16 as well as the universally applicable federal

pleading standards under Rule 9(b), the plaintiffs’ Count VI fails to state a claim

under any theory and requires dismissal.

      1.     The plaintiffs fail to state a claim based on any affirmative fraud.

      For affirmative misrepresentations, “Rule 9(b) requires a plaintiff to allege

‘the time, place, and content of the alleged misrepresentation on which he or she

relied; the fraudulent scheme; the fraudulent intent of the defendants; and the injury

resulting from the fraud.’ ” McKee, 376 F. Supp. 3d at 760. It also requires the


16
  Again, Ford reserves the right to challenge the plaintiffs’ claims under other states’
laws, should the Court grant leave to amend and the plaintiffs replead their claims
adequately, including by providing facts necessary for a choice-of-law analysis.

                                           43
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.545 Filed 10/04/19 Page 55 of 68




complaint to “(1) specify the statements that the plaintiff contends were fraudulent,

(2) identify the speaker, (3) state where and when the statements were made, and (4)

explain why the statements were fraudulent.” Dorr v. Wells Fargo Bank, N.A., No.

13-14526, 2014 WL 1328200, at *4 (E.D. Mich. Mar. 28, 2014) (Cox, J.).

      Here, the plaintiffs allege conclusorily that “Ford repeatedly and publicly

represented that the automatic transmissions in Fusion Vehicles provide superior

function, utility, reliability and other benefits and characteristics”; yet the only

representation they identify is the non-actionable marketing statement that the 2010

and 2011 Ford Fusion had a “smooth-shifting 6-speed automatic” transmission.

(Compl. ¶ 495.) Their unidentified representations are obviously insufficient to

support fraud under Rule 9(b), while their reliance on the lone marketing statement

likewise fails.

      First, the statement concerning a “smooth-shifting 6-speed automatic” is

textbook subjective, non-actionable puffery. E.g., Nicholson, 2016 WL 5463215, at

*19 (“quietest riding, best handling coach on the market” was mere subjective

opinion and nonactionable puffery); Mason v. Chrysler Corp., 653 So. 2d 951, 954

(Ala. 1995) (recognizing statement regarding “a ‘smooth riding’ car” was not a

statement “of material fact,” but was instead “merely sales talk”).

      Second, the plaintiffs plead no facts plausibly supporting that they actually

relied on any such alleged marketing statements—much less any of the other



                                         44
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.546 Filed 10/04/19 Page 56 of 68




required facts. Instead, they offer only generic boilerplate allegations that are

entirely implausible given what little facts they do plead. For example, they plead

no facts plausibly supporting that any of the 373 plaintiffs who purchased other than

2010 and 2011 model-year Fusions would have seen and relied on the marketing

brochure for those vehicles. Even among those who purchased a 2010 or 2011

Fusion, many bought them used several years after their release, when it would be

entirely implausible they would have been exposed to the alleged marketing

statements, much less reasonably relied on them—such as plaintiff Sevak, who

bought her 2010 Ford Fusion used in February 2018. (Compl. ¶ 366.)17

      Third, given that none of the plaintiffs allege any facts as to their actual

experiences with their vehicles, they likewise have not sufficiently alleged facts

plausibly supporting that, even as to the marketing statements concerning the 2010

and 2011, such statements were even false. Instead, the plaintiffs provide a laundry

list of alleged issues lumped together under the label “Transmission Defect.”

(Compl. ¶ 387.) Meanwhile, no plaintiff identifies which issues, if any, they

experienced—much less that any of them did not experience “smooth shifting.” This

failure further warrants dismissal. See In re Ford Motor Co., 2019 WL 3000646, at

*4 (dismissing misrepresentation claims based on statements about vehicle

performance where complaint alleged only “problematic performance,” which failed

17
  (Also, e.g., id. ¶¶ 17, 36, 38, 44, 47, 73, 78, 82, 88, 102, 161, 163, 202, 218, 225,
238, 247, 264, 290, 303, 306, 307, 318, 320, 328, 347, 355, 358, 372, 378 (same).)

                                          45
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.547 Filed 10/04/19 Page 57 of 68




to “render false a claim that it offered ‘great handling on all roads,’ ‘the performance

of a manual,’ and ‘seamless gear changes for amazing responsiveness”).

      Fourth, the plaintiffs’ lone allegations concerning Ford’s purported

“affirmative scheme” are nonsensical. (See Compl. ¶ 500.) According to plaintiffs,

the “scheme” was that Ford misrepresented the nature of its vehicles “to prevent

Plaintiffs from obtaining information about the nature and existence of their claims

involving their vehicles’ defective transmissions.” (Id.) In other words, the alleged

“scheme” is either the same as the alleged fraud itself (which is entirely circular), or

else the plaintiffs confuse a claim for fraud with a tolling argument based on alleged

fraudulent concealment of the existence of a claim. Regardless, they allege no facts

plausibly supporting the required “scheme.” See McKee, 376 F. Supp. 3d at 760.

      Moreover, other allegations in their lone “scheme” paragraph are downright

bizarre. (Compl. ¶ 500.) For example, the plaintiffs assert Ford charged “ ‘inspection

fees’ for warranty work in order to deter Plaintiffs from seeking repairs and

submitting claims timely,” (id.)—yet none of the 373 plaintiffs allege any such

experiences. (See id. ¶¶ 5–379.) Nor does Ford perform warranty work or charge any

fees—dealers and other service facilities do that, as is common knowledge. The

plaintiffs also allege Ford refused “to service vehicles because Plaintiffs have

commenced litigation against Ford, to limit the number of repairs or repair attempts.”

(Id.) None of the plaintiffs allege anything about any other litigation.



                                          46
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.548 Filed 10/04/19 Page 58 of 68




      In sum, Count VI fails to state a claim for affirmative fraud or fraudulent

misrepresentations on every level, warranting its dismissal on this ground.

      2.     The plaintiffs’ “silent fraud” theory also fails on numerous levels.

      “To state a silent fraud claim (i.e., Michigan’s version of fraudulent

concealment) under Michigan law, ‘mere nondisclosure is insufficient. There must

be circumstances that establish a legal duty to make a disclosure.’ ” Matanky, 370 F.

Supp. 3d at 793. A “legal duty to make a disclosure will arise most commonly in a

situation where inquiries are made by the plaintiff, to which the defendant makes

incomplete replies that are truthful in themselves but omit material information.” Id.

Meanwhile, a plaintiff’s “failure to inquire dooms the silent-fraud claim” because,

absent such an inquiry, the defendant has “no duty to make any further disclosure.”

MacDonald v. Thomas M. Cooley Law Sch., 724 F.3d 654, 666 (6th Cir. 2013).

      Here, the plaintiffs do not allege they made a specific inquiry to Ford

regarding their transmissions’ capabilities or performance attributes. To the

contrary, they allege only—at most, and in the most conclusory and non-

particularized manner—mere nondisclosure. (E.g., Compl. ¶¶ 484–85, 490–91.)

“Accordingly, their silent fraud claim fails to state a claim on which relief may be

granted.” Matanky, 370 F. Supp. 3d at 794. On this ground alone, the Court can and

should dismiss the silent fraud/fraudulent concealment claim in Count VI.




                                         47
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.549 Filed 10/04/19 Page 59 of 68




      In addition, claims involving fraudulent omissions require plaintiffs to plead,

per Rule 9(b), “ ‘the who, what, when, where, and how’ of the alleged omission.”

Wozniak, 2019 WL 108845, at *3. “Specifically, a plaintiff pleading a fraudulent

omission must allege ‘(1) precisely what was omitted; (2) who should have made a

representation; (3) the content of the alleged omission and the manner in which the

omission was misleading; and (4) what [defendant] obtained as a consequence of the

alleged fraud.’ ” Id. Moreover, such a claim requires plaintiffs to allege facts

plausibly supporting that the “manufacturer knew of a defect before sale” as part of

the “what” of the omission. Id.; see also McKee, 376 F. Supp. 3d at 761 (“Plaintiff

identifies GM’s ‘knowledge of the defect’ as the ‘what’ of his fraud claim.”).

      Here, the plaintiffs allege as the “what” Ford’s purported failure to disclose

knowledge of the vague “Transmission Defect.” (E.g., Compl. ¶ 490.) Primarily, this

fails to satisfy the “what” requirement for the same reasons as other of their claims

fail—because their amorphous “Transmission Defect” “merely describes

performance problems with the vehicle and does not amount to identifying the defect

that Ford failed allegedly to disclose. It is therefore insufficient.” In re Ford Motor

Co., 2019 WL 3000646, at *7.

      The “silent fraud” theory fails for additional reasons. As to Ford’s purported

knowledge of the vague “Transmission Defect” before individual plaintiff

purchases, the plaintiffs rely on essentially two types of allegations: 1) the “TSBs”



                                          48
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.550 Filed 10/04/19 Page 60 of 68




and complaints to NHTSA, along with 2) boilerplate, generic references to items

such as “pre-and post-production testing data . . . amongst other sources of internal

information.” (Compl. ¶¶ 393, 396–406, 487, 490(a).) Neither type suffices.

      First, as shown above, the majority of the cited “TSBs” have nothing to do

with the plaintiffs’ alleged “Transmission Defect,” the 6F35 transmission, or their

vehicles. See supra at 8–10. The lack of any connection is further magnified

considering none of the plaintiffs plead any facts as to what conditions their

individual vehicles experienced. The same goes for many of the complaints to

NHTSA—the plaintiffs don’t identify how the issues discussed in the complaints

relate to the “Transmission Defect” overall, much less to their specific experiences.

      Second, as to both the “TSBs” and the complaints to NHTSA, the plaintiffs

fail to identify which of them purport to evince Ford’s knowledge of the alleged

defect pre-dating their individual purchases. For example, on their face, items such

as “TSBs” issued in 2013, 2014, 2015, or later cannot support knowledge by Ford

of a defect pre-dating purchases by plaintiffs in 2010, 2011, or 2012. The same goes

for the complaints to NHTSA, only one of which was filed before 2014 (Compl. ¶

399(dddd) (filed November 4, 2013)), and the majority of which were not filed until

2018 or 2019 (generally id. ¶ 399); also McKee, 376 F. Supp. 3d at 761–62 (finding

plaintiff’s reliance on complaints to NHTSA insufficient, in part, because “most of

Plaintiff’s consumer complaints post-date his purchase of the vehicle”).



                                         49
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.551 Filed 10/04/19 Page 61 of 68




      Overall, this is like the complaint in Beck v. FCA US LLC,Error! Bookmark

not defined. wherein the court found no plausible inference of knowledge of an

alleged defect based on Chrysler’s purported review of forty-three cited complaints

to NHTSA because the plaintiff there did not “state how many of these complaints

were filed before [the plaintiff] purchased” his vehicle. 273 F. Supp. 3d 735, 753

(E.D. Mich. 2018) (emphasis in original). Here, none of the 373 plaintiffs identify

which of the complaints to NHTSA, “TSBs,” or any other purported sources of

information purportedly provided knowledge of any alleged defect before their

individual vehicle purchases.

      Third, the plaintiffs further misplace their reliance on the “TSBs” and

complaints to NHTSA because, in such limited quantities, they provide no plausible

support for the notion that Ford had “fair notice” that “one particular part is

constantly having problems.” Roe, 2019 WL 3564589, at *7. Indeed, after discarding

those that have nothing to do with the Ford Fusion, its 6F35 transmission, and the

plaintiffs’ vague “Transmission Defect” (to the extent that is even discernable), the

plaintiffs are left with a small number of complaints and “TSBs” over a ten-year

period. This Court has recognized, however, that complaints about an alleged issue

“must have been frequent enough that they were not lost in a sea of complaints and

repairs amassing by the dozens each day,” which is the case with Ford, or GM, or

Toyota, or any other manufacturer that sells “over two million vehicles in North



                                         50
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.552 Filed 10/04/19 Page 62 of 68




America each year.” Id. Yet the complaint here “does not include factual allegations

that make it reasonable to infer that complaints about and repairs of the

[transmission] were anything more than a blip on Ford’s complaints-and-repairs

radar.” Id. The plaintiffs’ reliance on the NHTSA complaints further erodes because

even assuming Ford’s knowledge of each complaint, “it does not necessarily follow

that Ford knew that the [transmission] was defective.” Id. (emphasis in original).

      Moreover, the plaintiffs’ vehicles span eight model years, comprising over 1.8

million vehicles. Exs. 4-1–4-7 (showing sales of Ford Fusions from 2010 through

2017). Even crediting all the cited complaints to NHTSA (121), that would be a rate

of only six one-thousandths of one percent (121 complaints ÷ 1,838,255 vehicles

sold = a 0.006582% complaint rate). Yet the plaintiffs ignore this minimal rate, and

give no indication of how it “compares to the failure rate of a part that the law would

deem ‘defective.’ ” Roe, 2019 WL 3564589, at *7. Thus, “even assuming Ford knew

of all [transmission] complaints and repairs, more information is necessary to infer

that Ford knew that the [transmission] was defective.” Id.

      The plaintiffs’ boilerplate notice/knowledge allegations fare no better. (E.g.,

Compl. ¶ 487.) Indeed, courts “routinely reject generalized allegations about testing’

and manufacturer ‘analyses’ made in support of finding knowledge of a defect,” such

as the plaintiffs assert. See McKee, 376 F. Supp. 3d at 761; also Beck, 273 F. Supp.




                                          51
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.553 Filed 10/04/19 Page 63 of 68




3d at 753 (collecting cases).18 Moreover, bald allegations about “testing” such as the

plaintiffs’ fails to support manufacturer knowledge where, as here, the complaint

“does not say what the testing revealed.” Roe, 2019 WL 3564589, at *6. To

paraphrase Roe, even assuming the generic “testing” involved transmission testing,

the Court would have to blindly infer that such testing “revealed some type of defect.

But absent even a hint as to the test results, it is no more likely that the testing

revealed a flawed [transmission] than a flawless [transmission],” which fails to meet

the plausibility requirement. Id.

      Similarly, allegations as to Ford’s “internal records, communications with its

dealerships or service technicians, and review of its warranty data are conclusory

and insufficient because they do not plausibly allege” facts supporting that Ford

“knew of the defect prior to the time it distributed” the plaintiffs’ vehicles. McKee,

376 F. Supp. 3d at 762 (emphasis in original); (see, e.g., Compl. ¶ 487).

      By failing to plead facts plausibly supporting the “what” of any alleged

fraudulent omission or concealment—a/k/a, silent fraud—the plaintiffs have “thus

failed to satisfy Civil Rule 9(b)’s heightened particularity standard,” and their

“common-law fraud claim fails” on this ground. McKee, 376 F. Supp. 3d at 762.

      vii.   The unjust enrichment claim similarly fails for several reasons.

18
  See also Wozniak, 2019 WL 108845, at *3 n.4 (observing that although the Beck
court’s collection of cases was in connection with a claim under California law, its
analysis was nonetheless equally applicable in general as to whether plaintiffs have
adequately pled the “what” of alleged knowledge of a defect).

                                         52
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.554 Filed 10/04/19 Page 64 of 68




      As their final count, the plaintiffs baldly assert a claim for “Unjust

Enrichment,” but again, under no state’s law in particular—presumably, attempting

for all 373 plaintiffs to rely on Michigan law. (Compl. ¶¶ 502–05.) Ford does not

concede that Michigan law can or should rightly apply to these 373 plaintiffs’ claims.

However, because the plaintiffs have wholly failed to plead facts to properly inform

a full choice-of-law analysis, and the plaintiffs have not sought to apply another

state’s laws, the Court can and should at a minimum analyze the plaintiffs’ unjust-

enrichment claim at least with respect to Michigan law, under which this claim fails.

      “The elements of the quasi-contractual claim of unjust enrichment are a

benefit conferred, awareness by the recipient that a benefit has been received and,

under the circumstances, it would be unjust to allow retention of the benefit without

requiring the recipient to pay for it.” Miller, 2018 WL 2740240, at *15. However,

“implying a contract-in-law to prevent unjust enrichment should be approached with

some caution.” Zervos, Inc. v. Johnson, No. 12-13121, 2013 WL 4833974, at *2

(E.D. Mich. Sept. 11, 2013). Here, the plaintiffs’ claim fails for numerous reasons.

      First, the plaintiffs premise their unjust enrichment claim on alleged fraud.

(Compl. ¶ 504.) Rule 9(b) therefore applies as to this claim as well, yet this claim—

like all the others—fails to provide the requisite particularity, requiring its dismissal.




                                           53
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.555 Filed 10/04/19 Page 65 of 68




      Second, under Michigan law (as well as numerous other jurisdictions whose

laws may apply),19 where there is an express contract governing the subject matter

at issue, “unjust enrichment claims must be dismissed.” Matanky, 370 F. Supp. 3d

at 803. For example, where—as here—the terms of a manufacturer’s limited

warranty govern “the parties’ rights and obligations with respect to defects in

materials and workmanship . . . no contract will be implied in law to defeat” the

warranty’s express terms. Miller, 2018 WL 2740240, at *15.

      The plaintiffs may respond that the rules permit pleading in the alternative.

But they have not done that; rather, their unjust enrichment claim incorporates by

reference their express warranty claim, as well as the allegations that Ford’s NVLW

accompanied each and every one of the plaintiffs’ vehicles. (Compl. ¶ 502; also id.

¶ 382.) Even pleading “in the alternative” would not save this claim because

regardless of whether the plaintiffs can recover under it, Ford’s NVLW is an

agreement “which governs the same subject matter as the unjust enrichment claims.”

Miller, 2018 WL 2740240, at *15.

      Third, this claim also fails for the same basic reasons as the others—i.e.,

insufficient facts plausibly supporting the existence of any actual defect from which

it can be reasonably inferred that there is anything “unjust” or inequitable.


19
   E.g., McKee, 376 F. Supp. 3d at 762 (“Under Florida law, ‘the existence of an
express contract between the parties concerning the same subject matter’ precludes
a claim for unjust enrichment.”).

                                          54
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.556 Filed 10/04/19 Page 66 of 68




       Fourth, this claim further fails for lack of “facts sufficient to establish that

Ford obtained any benefit from the complained-of conduct.” Wozniak, 2019 WL

108845, at 4. The plaintiffs baldly allege “Ford has profited and benefitted from the

purchase and leasing of Plaintiffs’ vehicles, in that Ford sold Plaintiffs defective

products for the price of non-defective products.” (Compl. ¶ 503.) Yet they plead no

facts supporting this assertion, such as identifying what these “non-defective

products” are and their relative cost. Wozniak, 2019 WL 108845, at *4. To the extent

the plaintiffs were to argue that Ford unjustly benefitted from not repairing their

vehicles under warranty, such a theory would likewise fail because none of them

have “adequately plead presentment within the warranty period,” thereby leaving

this basis of any unjust enrichment claim “without merit.” Id.

       Fifth, the plaintiffs fail to allege facts plausibly supporting a benefit conferred

on Ford—not as to any who purchased their vehicles new from a Ford dealer, and

certainly not with respect to those who bought their vehicles used. See In re Ford

Motor Co. E-350 Van Prod. Liab. Litig. (No. II), No. 03–4558, 2010 WL 2813788,

at *33 (D.N.J. July 9, 2010), am., 2011 WL 601279 (D.N.J. Feb. 16, 2011) (holding

unjust enrichment claims failed both as to new and used vehicle purchases where

plaintiffs failed to show a “sufficiently direct relationship . . . such that Ford received

a benefit” from such purchases). For these reasons, the unjust enrichment claim fails.




                                            55
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.557 Filed 10/04/19 Page 67 of 68




                                     Conclusion

      For these reasons, Ford asks that the Court dismiss this action in its entirety,

(or at its election, strike the complaint and order a more definite statement to comply

with Rules 8 and 9(b)), with Ford reserving the right to move against any amended

complaint or supplemental statement should the Court allow it.

                                        Respectfully submitted,

                                        BOWMAN AND BROOKE LLP

                                 BY: /s/ Thomas P. Branigan
                                     THOMAS P. BRANIGAN (P41774)
                                     JODI MUNN SCHEBEL (P55889)
                                     MATTHEW G. BERARD (P77024)
                                     41000 Woodward Avenue, Suite 200 East
                                     Bloomfield Hills, MI 48304-4132
                                     Telephone: 248.205.3300
                                     Facsimile: 248.205.3309
                                     Email: tom.branigan@bowmanandbrooke.com
                                     Email: jodi.schebel@bowmanandbrooke.com
                                     Email: matthew.berard@bowmanandbrooke.com

                                        ROBERT WISE (Admission pending)
                                        BOWMAN AND BROOKE LLP
                                        901 East Byrd Street, Suite 1650
                                        Richmond, VA 23219
                                        Telephone: (804) 649-8200
                                        Facsimile: (804) 649-1762
                                        robert.wise@bowmanandbrooke.com

                                        Attorneys for Defendant Ford Motor Company




                                          56
Case 2:19-cv-12533-SFC-DRG ECF No. 9, PageID.558 Filed 10/04/19 Page 68 of 68




                            CERTIFICATE OF SERVICE

      I hereby certify that on October 4, 2019, I electronically filed the foregoing

paper Defendant Ford Motor Company’s Motion to Dismiss with the Clerk of the

Court using the ECF System, which will send notification to all ECF counsel of

record.

                                      BOWMAN AND BROOKE LLP

                                BY: /s/ Thomas P. Branigan
                                    THOMAS P. BRANIGAN (P41774)
                                    JODI MUNN SCHEBEL (P55889)
                                    MATTHEW G. BERARD (P77024)
                                    41000 Woodward Avenue, Suite 200 East
                                    Bloomfield Hills, MI 48304-4132
                                    Telephone: 248.205.3300
                                    Facsimile: 248.205.3309
                                    Email: tom.branigan@bowmanandbrooke.com
                                    Email: jodi.schebel@bowmanandbrooke.com
                                    Email: matthew.berard@bowmanandbrooke.com

                                      Attorneys for Defendant Ford Motor Company




                                        57
